 CLINTON ELECTRONICS CORP 479Clinton Electronics Corporation and United Steel-workers of America, AFLŒCIOŒCLC. Cases 33ŒCAŒ11536 and 33ŒCAŒ11725 (1Œ2) September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On September 18, 1997, Administrative Law Judge William J. Pannier III issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to  affirm the judge™s rulings,1 findings, and conclusions and to adopt the recommended Order as modified.2 As further explained below, we agree with the judge that the Respondent™s warning notice to employee Dan Lee violated Section 8(a)(3).  Contrary to our dissenting colleague, we also agree with the judge that the state-ments attributed to supervisors Bernadine Prock and Betty Krueger violated Section 8(a)(1). 1. In February 1996 the Respondent issued a warning notice to Lee, a union supporter, because of complaints from employee Leonard Thomas Walsh that Lee was harassing him. Lee™s conduct consisted of soliciting Walsh, at work and at Walsh™s home, about joining the Union.   While Walsh may have been annoyed at being solic-ited about union matters at home, it is beyond dispute that, as the judge observed, ﬁhome solicitation is not an activity which is unprotected by the Act.ﬂ  We also agree with the judge that there is no evidence that Lee con-ducted himself at Walsh™s home in a manner that would warrant depriving his soliciting of the Act™s protection. In its exceptions brief, the Respondent argues that the ﬁsole reasonﬂ it issued the warning notice was because Walsh complained about Lee bothering him while Walsh was working.  Even accepting this assertion as true, the Respondent still violated the Act.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.    2 We shall modify the recommended Order to comply with the Board™s decision in Excel Container, 325 NLRB 17 (1997).  We shall modify the notice to include reference to the Sec. 8(a)(3) violation found by the judge.  The Respondent™s handbook proscribes solicitations ﬁexcept when both the person doing the soliciting and the person being solicited are on break, on meal time, or oth-erwise are properly not engaged in performing their work tasks.ﬂ Nonetheless, as the judge found, the record shows that Respondent tolerated solicitations during work time by employees with significant regularity.  The applica-tion of a valid no-solicitation rule in a discriminatory fashion is a violation of the Act. Reno Hilton, 320 NLRB 197, 208 (1995). It follows, then, that the Respondent violated the Act by disciplining Lee for soliciting for the Union, while permitting solicitations for other purposes.  Westinghouse Electric Corp., 240 NLRB 905, 916 (1979), enfd as modified 612 F.2d 1072 (8th Cir. 1979). Nor may the Respondent rely on Walsh™s annoyance about being solicited while working, as there is no evi-dence Lee™s soliciting activity differed in any significant manner from the other soliciting the Respondent permit-ted. 2. Supervisor Prock, in response to employee Bonnie Smith™s query about what Prock thought of the Union, replied, ﬁ[O]ff the record, Bonnie, it™s my opinion that we could all be looking for a job.ﬂ  The judge found that this statement, which employee Holly Vineyard over-heard, was a threat that employees could lose their jobs if the Union succeeded.  We agree. Our dissenting colleague, examining the ﬁcontextﬂ of Prock™s statement, lists an array of factors, which, in ef-fect, he says neutralized or legitimized Prock™s state-ments. However, threats of job loss violate Section 8(a)(1) ﬁbecause these acts reasonably tend to coerce employees in the exercise of their rights, regardless of whether they do, in fact, coerce.ﬂ Central Transport v. NLRB, 997 F.2d 1180, 1191 (7th Cir. 1993) (rejecting employer™s claim that alleged comments were not threats because they were merely ﬁman-to-man confidenceﬂ and ﬁmerely statements of opinion based on . . . . ‚gut feel-ing.™ﬂ).  That Prock couched her remarks in terms of her opinion, is insufficient to mitigate their coercive effect.3  As the Supreme Court has acknowledged, the ﬁBoard has often found that employees, who are particularly sensi-tive to rumors of plant closings, take such hints as coer-cive threats rather than honest forecasts.ﬂ  NLRB v. Gis-sel Packing Co., 395 U.S. 575, 619Œ620 (1969). 3. The judge found that supervisor Krueger unlawfully interrogated employee Debbie Williams.  We agree.  3 Standard Products Co., 281 NLRB 141, 151 (1986), cited by the Respondent and our dissenting colleague, is distinguishable for the reasons stated by the judge. 332 NLRB No. 47  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480Our dissenting colleague™s analysis relies in part on the 
fact that Krueger™s statement was a declaration and not a 
question.  Such reasoning elev
ates form over substance.  
Krueger stated to Williams on a Monday morning that 
ﬁshe knew [Williams] went to the union meetingﬂ held 
over the weekend.  No matter how framed, Krueger™s 
statement clearly sought, even
 compelled, a response.  
Just because a statement does not have a question mark 
at the end does not detract from its coercive potential.  
Again, our colleague lists an 
array of factors, which he 
says neutralized this alleged interrogation.  While con-
sideration of those contextual 
factors is not inappropriate 
in the case of an interrogation allegation, we disagree 

with the dissent™s ultimate conclusion that the circum-
stances do not suggest coercion
.  Certainly, a reasonable 
person, confronted by her supervisor saying that she 
knew that the employee had attended a union meeting, 
would think twice and likely be disinclined to engage in 
further union activities.  That is garden variety 8(a)(1) 
interference, restraint, or coercion. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Clinton 
Electronics Corporation, Loves Park, Illinois, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Substitute the following for paragraph 2(b). 
ﬁ(b) Within 14 days after service by the Region, post at 
its Loves Park, Illinois place of business copies of the 
attached notice marked ﬁAppendix.ﬂ
4  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 33, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since February 12, 
1996.ﬂ 
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 2. Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER HURTGEN, concurring in part and dissenting 
in part. 
I concur with my colleagues™ adoption of the judge™s 
decision except in
 the following respects.  I would re-
verse the judge™s findings that the statements attributed 
to supervisors Bernadine Prock and Betty Krueger vio-
lated Section 8(a)(1). 
1. The
 complaint alleges that Prock ﬁtold employees 
that they would lose their job if the Union came in.ﬂ  

Employee
 Smith and supervisor Prock, who were 
friends, engaged in a conversation on the production 

floor in February 1996.  Smith asked Prock for her opin-
ion of the Union and Prock replied, ﬁ[O]ff the record, 
Bonnie, it™s my opinion that we could all be looking for a 
job.ﬂ 
Employee Vineyard, who was standing nearby, testi-
fied that she had overheard Prock say to Smith ﬁif the 
Union comes in then we would all be looking for jobs.ﬂ  
Vineyard then intervened in the conversation between 
Prock and Smith and asked Prock why she would say 
something like that.  Smith walked away.  In response to 
Vineyard, Prock replied, ﬁ[
B]ecause we would all be 
looking for jobs if the Union came in there.ﬂ 
The judge credited the testimony of Vineyard and 
Smith, and found a violation.  I accept the credibility 
resolution, but I disagree that the conversations with the 
two employees were unlawful.  In this regard, I note that 
Prock™s remarks to Smith were made in the context of a 
conversation between friends, and was a response to 
Smith™s asking for Prock™s opinion regarding the Union.  
In the same vein, Prock was car
eful to note that she was 
conveying only her personal opinion and
 understanding.  
Further, the remarks were made on the shop floor, not in 
any managerial or supervisory offices.  In these circum-
stances, it is difficult to believe that an employee would 
reasonably think that Prock was conveying a Respondent 
threat to terminate employees in retaliation for unioniza-
tion.
 Turning to Prock™s conversation with employee Vine-
yard, I note that it occurred 
because Vineyard overheard 
a small part of the aforementioned conversation between 
Prock and Smith on the shop floor. Vineyard immedi-
ately asked Prock about the remark. Prock™s response 
was somewhat similar to the one she had just made to 
Smith.  Inasmuch as the remark to Vineyard was made in 
the same circumstances as th
e remark to Smith, and in-
asmuch as the former remark was lawful, I find that the 
latter remark was lawful as well. 
My colleagues state that ﬁt
hreats of job loss violate 
Section 8(a)(1).ﬂ  In my view
, this puts the proverbial 
 CLINTON ELECTRONICS CORP 481rabbit in the hat.  The issue in this case is 
whether
 the 
remarks were an employer threat of job loss.  In my 
view, all relevant circumstances
 should be considered in 
deciding when a supervisor™s
 remark is a threat.  My 
position is supported by 
Standard Products Co.
, 281 
NLRB 141, 151 (1986).  In that case, the Board consid-
ered all of the relevant circumstances, including a ﬁper-

sonal opinionﬂ of the supervisor that he thought that the 
plant would close down if th
e union were selected.  The 
Board determined that the supervisor™s remark did not 
convey an employer threat
.  More particularly, in 
Stan-
dard Products
, these relevant circumstances included the 
fact that the employee initiated the conversation.  In ad-
dition, there were two versions of the conversation in that 
case, both of which included the words ﬁpersonal opin-
ion.ﬂ  In my view, this approa
ch clearly indicates that the 
words ﬁpersonal opinionﬂ must be a factor to be consid-

ered as part of the context. 
To be sure, the intention of the speaker is not the criti-
cal test in resolving these 8(a)(1) issues.  However, the 
use of the words ﬁpersonal opin
ion,ﬂ in context, are rele-
vant in determining the impact of the statement on a rea-
sonable employee. 
In Central Transport v. NLRB
, 997 F.2d 1180, (7th Cir 
1993), cited by the majority, the administrative law judge 
had concluded that [Shop Manager] ﬁCarr™s threats were 
more than mere personal expressions of opinion.ﬂ  In this 
regard, the judge had noted that: Carr had personally 
hired the employees; Carr had made several statements in 
a similar vein (including at the time he had hired em-

ployees); and Carr™s father was a regional manager for 
the respondent.
5 Clearly, Central Transport 
is distin-
guishable from the facts of 
the instant case and provides 

no basis for finding Prock™s remarks to be unlawful. 
2. Early in the union campaign, employee Debbie Wil-
liams had been uncertain whether to support the Union.  

She asked Krueger, who was both her friend and supervi-
sor, whether she could discuss the situation with some-
one in the personnel department.  A meeting was ar-
ranged for her with Employee Relations Supervisor Betty 
Ploplys.  Later, on a Saturday, Williams attended a union 

meeting.  On the following Monday, when she went into 
the office to pick up a document, supervisor Krueger, 
who was in the office, said that ﬁshe knew [Williams] 
went to the Union meeting.ﬂ  Williams responded that ﬁI 
thought it was our right to be able to do that.ﬂ  Krueger 
replied ﬁyes it isﬂ and dropped the matter. 
I do not agree with the majority that Krueger™s state-
ment constitutes an unlawful interrogation.  The test of 

whether an unlawful interrogation has occurred is 
                                                          
                                                           
5 Central Transport, 306 NLRB 166, 169 (1992). 
whether, under all the circum
stances, the alleged interro-
gation reasonably tends to restrain, coerce, or interfere 
with the employees in the exercise of rights guaranteed 
by the Act.  
Rossmore House.6  The Board has stated that 
an appropriate analysis of whether there is an unlawful 
interrogation must take into
 account the circumstances 
surrounding the alleged interrogation and must not ig-
nore the reality of the workplace.  Such analysis includes 
circumstances such as the ba
ckground, the nature of the 
information sought, the identity of the questioner, and the 

place and method of interrogation.
  Sunnyvale Medical 
Clinic.
7 Here, I first note that Williams had originally raised 
her ambivalence about the Union with Krueger and had 

also discussed it with Ploplys.  Second, the remark was a 
statement of something that was known.  It was not a 
question, and there is no evidence that it was designed to 
elicit information.
8  Third, Williams was not summoned 
to an office to meet with high 
level officials.  Rather, she 
entered an office for work-related reasons and, by 
chance, met Krueger, a low-level supervisor and her 
friend, who happened to be in the office.  The conversa-
tion was spontaneous and brief.  Finally, I note Krueger™s 
quick agreement with Williams that she had the right to 

attend the meeting and that Krueger did not pursue the 
matter further.  I am persuaded that, based on the totality 
of the circumstances, Kruege
r™s statement was not an 
unlawful interrogation. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice
.  Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
  6 269 NLRB 1176, 1177Œ1178 (1984), enf. sub nom. 
Hotel Employ-ees, Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985). 
7 277 NLRB 1217, 1218 (1985). 
8 There is no allegation that the remark created an impression of sur-
veillance.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482WE WILL NOT coercively interrogate you concerning 
your activities on behalf of United Steelworkers of 
America, AFLŒCIOŒCLC, or on behalf of any other un-
ion. 
WE WILL NOT threaten you with loss of jobs should 
you select the above-named union or any other union to 
be your collective-bargaining agent. 
WE WILL NOT selectively and disparately enforce 
our valid no-solicitation rule by enforcing it against so-

licitation on behalf of United Steelworkers of America, 
AFLŒCIOŒCLC, or any other labor organization, while 
allowing other types of solicitation to be conducted. 
WE WILL NOT issue written 
warnings or otherwise 
discipline you because
 of your support for or activity on 
behalf of the above-named Union or any other labor or-
ganization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of your rights 
protected by the National Labor Relations Act. 
WE WILL, to the extent not already done, within 14 
days from the date of this Order, remove from our files 

the first written warning notice dated February 9, 1996, 
and issued on February 12, 1996, to Dan Lee and, also, 
any reference to that warning notice and WE WILL, 

within 3 days thereafter, or within 17 days of the date of 
this Order if that first written notice has already been 
removed, notify Dan Lee in writing that this has been 
done and that the unlawful first written warning notice 
will not be used against him in any way. 
 CLINTON ELECTRONICS CORPORATION 
Sang-yul-Lee, for the General Counsel. 
Norman R. Buchsbaum and Lynn K. Edwards, for the Respon-dent. DECISION STATEMENT OF THE CASE 
WILLIAM J. PANNIER III, Administrative Law Judge.  I 
heard this case in Rockford, Illinois, on February 11 through 
14, 1997.  On May 1, 1996,
9 the Regional Director for Region 
33 of the National Labor Relations Board, (the Board), issued a 

complaint and notice of hearing in Case 33ŒCAŒ11536, based 
on an unfair labor practice charge filed on February 26, alleging 
violations of Section 8(a)(1) an
d (3) of the National Labor Re-
lations Act (the Act).  On July 1,
 the Regional Director issued a 
complaint and notice of hearing in Case 33ŒCAŒ11725Œ1Œ2, 

based upon an unfair labor practice charge filed on April 4, 
alleging additional violations of Section 8(a)(1 and (3) of the 
Act.  By order dated August 20, the Regional Director consoli-
dated those cases for hearing and decision. 
All parties have been afforded full opportunity to appear, to 
introduce evidence, to examine 
and cross-examine witnesses,                                                           
                                                           
9 Unless stated otherwise, 
all dates occurred during 1996. 
and to file briefs.  Based on the entire record,
10 on the briefs 
which were filed,11 and on my observation of the demeanor of 
the witnesses, I make the following findings of fact and conclu-
sions of law. 
I.  INTRODUCTION 
During the late summer of 1995, United Steelworkers of 
America, AFLŒCIOŒCLC, a labor organization within the 
meaning of Section 2(5) of the Act (the Union), initiated an 
organizing campaign among Loves Park, Illinois, employees of 
Clinton Electronics Corporation (the Respondent).
12  A repre-
sentation petition was filed by the Union on February 6 and, 
following a 5-day preelection hear
ing, a decision and direction 
of election issued on March 27.  No election was ever con-
ducted, however, because the Union requested withdrawal of its 
petition, and that withdrawal
 was approved by the Regional 
Director on April 17. 
The complaints allege that, during the union™s campaign, Re-
spondent violated Section 8(a)(1) of the Act by specified state-

ments assertedly made to employees by particular admitted 
supervisors.  The complaint in Case 33ŒCAŒ11536 also alleges 
that Respondent maintained an
 unlawful no-solicitation rule 
and, in addition, that Respondent
™s maintenance supervisor had 
selectively and disparately enforced that rule, by prohibiting 

union solicitations and distributions, during ﬁearly 1996.ﬂ  
However, no arguments are advanced in the General Counsel™s 

brief regarding the alleged unlawfu
lness of the rule.  Moreover, 
the only evidence concerning selective and disparate enforce-
ment of it arises from a first 
written warning notice dated Feb-
ruary 9 and issued to maintena
nce department employee Dan 
Lee. 
That warning notice is alleged also to have been motivated 
by Lee™s assistance to the Union, as well as by his concerted 
activities, and, thus, to
 have violated Section 8(a)(3) and (1) of 
the Act.  Similar unlawful motivation is alleged to have led to 
issuance of a first written warning notice to forklift operator or 
driver Debbie Williams on April 30. 
 10 The motion by Clinton Electronics Corporation to correct the re-
cord is granted, save for number 24 which was the date spoken by 
counsel in framing the question reproduced there.  For the most part the 
motion is unopposed.  To the extent that some corrections are opposed 
except for item number 24, those corrections are consistent with my 
notes and also with related portions of the record. 
11 I deny the Motion to Strike Portions of the General Counsel™s 
Brief.  To the extent that it statemen
ts in the brief are inconsistent with 
the record, I have reviewed the record and rely upon what is shown 
there, as opposed to counsels™ characterizations of what is claimed to be 
disclosed by the record. 
12 Respondent has been a Delaware
 corporation engaged in the 
manufacture and sale of cathode ray tubes, monitors, and other elec-
tronic products at Loves Park where it maintains an office and place of 
business.  It admits that at all material times it has been engaged in 
commerce within the meaning of Sec.
 2(2), (6), and (7) of the Act, 
based on the admitted facts that, in conducting its business operations 
during each of the 12Œmonth periods 
ending May 1 and July 1, it sold goods valued in excess of $50,000 which it shipped from its Illinois 
facilities directly to points outside of
 Illinois and, further, during the 
12Œmonth period ending July 1 it purchased goods valued in excess of 
$50,000 which it received at Loves Park 
directly from points outside of 
the State of Illinois. 
 CLINTON ELECTRONICS CORP 483Respondent denies that any of it
s actions or its supervisors™ 
statements to employees had been unlawful under the Act.  
More specifically, it denies that either of the warning notices 
had been motivated by considerations unlawful under the Act.  
In addition, it moves to dismiss th
e allegations pertaining to the 
warning notice issued to Williams and an asserted statement 

made to her which purportedly created an impression of 
surveillance of employees™ uni
on activities, on the ground that 
those allegations are not encompassed by either of the unfair 

labor practice charges and, therefore, are barred at this point 
from resolution under Section 10(b) of the Act.
13  But, it is not 
necessary to address that motion because a preponderance of 
the credible evidence fails to es
tablish that the alleged conduct 
covered by the motion constitu
ted a violation of the Act. 
In that regard, certain principl
es should be addressed at the 
outset with respect to resolution of the motivation for the warn-

ing notices.  As discussed post, neither Lee nor Williams ap-
peared to be a wholly credible witness.  Were the Board™s deci-
sions concerning discrimination mere character rewards, the 
General Counsel might well be unable to prevail on the allega-
tions regarding the warning notices
.  But, Board resolutions of 
discrimination allegations are not mere exercises in character 
rewards. ﬁThe underlying purpose of this 
statute is indus
trial peace.ﬂ  
Brooks v. NLRB
, 348 U.S. 96, 103 (1954).  ﬁA fundamental aim of the . . . . Act is the establishment and maintenance of indus-
trial peace to preserve the flow of interstate commerce.ﬂ (Cita-
tion omitted.)  
First National Maintenance Corp. v. NLRB
, 452 U.S. 666, 674 (1981).  In short, the Act is intended to promote 

not private purposes, but public ones.  Accordingly, that a par-
ticular alleged discriminatee may be possessed of less than 
good, even perhaps bad, character is not a basis for resolving 
whether or not a respondent has directed conduct toward that 
employee which disturbs the ﬁmaintenance of industrial peaceﬂ 
and, in turn, disrupts ﬁthe free fl
ow of interstate commerce.ﬂ Of 
course, that is consistent with the law™s more general effort to 
guard against the tendency of character evidence to ﬁsubtly 
permit[ ] the trier of fact to reward the good man and to punish 
the bad man because of their respective characters despite with 
the evidence in the case shows actually happened.ﬂ  Cal. Law 
Revision Comm™n, Rep., Rec. & Studies, 615 (1964), quoted 
with approval in Advisory Committee™s Note to Federal Rules 
of Evidence Rule 404(a). 
In evaluating ﬁwhat the evidence in the case shows actually 
happened,ﬂ obviously a lack of 
candor by alleged discrimina-
tees is one factor, which must 
be weighed.  Nonetheless, the 
ultimate question where discrimination is alleged is the actual 
motivation of the respondent.  See, Schaeff Inc.
, 321 NLRB 
202, 210 (1996), enfd., 113 F.3d 264 (D.C. Cir. 1997), and 

cases cited therein.  In consequence, even where an alleged 
discriminatee has been lacking in total candor, a preponderance 
of the credible testimony and other evidence may still lead to a 
conclusion that there has been
 unlawful motivationŠthat the 
respondent took disciplinary action against that employee 
                                                          
 13 A third allegation covered by Re
spondent™s motion to dismiss was 
withdrawn by the General Counsel during the hearing and, conse-
quently, is no longer at issue. 
which would not have been taken had the employee not been 
active on behalf of, or at least sympathetic toward, a union.  
See, 
Wright Line
, 251 NLRB 1083 (1980), enfd., 662 F.2d 899 
(1st Cir. 1981), cert. denied
, 455 U.S. 989, approved in 
NLRB 
v. Transportation Management Corp.
, 462 U.S. 393 (1983). 
Here, such a showing has been made with regard to the mo-
tivation for the warning notice issu
ed to Dan Lee.  It has not 
been made, however, with respect to the motivation for the 
warning notice issued to Debbie Williams.  Regardless of her 
support for the Union, she disregarded a work rule and Respon-
dent™s officials credibly testified that she was issued a warning 
notice solely for that reason, without regard to her prior union 
support and activities.  Furthermore, as discussed in succeeding 
sections, it appeared that in her effort to construct a case against 
Respondent, Williams added to a single unlawful statement 
made to her, thereby attempting to portray Respondent in a 
more unfavorable light.  Consequently, while the evidence does 
support Williams' testimony that she had been coercively inter-

rogated, as discussed in section 
III, infra, I do not conclude that 
her accounts of other statements
 made to her by supervisors 
were credible. 
II.  THREAT OF JOB LOSS ATTRIBUTED TO 
BERNADINE PROCK Coating Department Supervisor Bernadine Prock has been an 
admitted statutory supervisor a
nd agent of Respondent at all 
material times.  During February
, coating department lab line 
worker Bonnie Smith had received a subpoena in connection 
with the representation hearing scheduled to commence on 
February 15.  She and Prock had been friends for a number of 
years, going back to a time before the latter had been promoted 
to supervisor.  The two women engaged in a conversation in the 
aisle on the production floor, between lines 3 and 4.  As they 
conversed, coating department utility employee Holly Vineyard 
had been standing close enough 
to overhear their conversation. 
Smith testified that she asked for Prock™s opinion of the Un-
ion and that Prock had replied, ﬁoff the record, Bonnie, it™s my 
opinion that we could all be looking for a job,ﬂ but Prock did 
not explain why she had said that.  Vineyard testified that she 
had overheard Prock say ﬁif the Union comes in then we would 
all be looking for jobs.ﬂ  Both 
employees testified that Vine-
yard intervened, asking why Prock would say something like 
that.  Smith testified that Prock ﬁstarted talking to [Vineyard] 
and I walked away,ﬂ overhearin
g only that, ﬁThey were talking 
about Bernie™s statement that sh
e said.ﬂ  However, Smith did 
not describe any of the words exchanged between Prock and 
Vineyard.  Vineyard testified that, in response to her interven-
tion, Prock had said, ﬁbecause we
 would all be looking for jobs 
if the Union came in there.ﬂ 
Prock agreed that she and Smith had been discussing the Un-
ion, though she did not recall who ha
d initiated that discussion.  
She admitted that she had said to Smith ﬁthat I was very con-
cerned that if they would get in and demand too much that the 
Company would not be able to do it and it could possibly close.  
That was a big concern.ﬂ  Prock acknowledged that Vineyard 
had intervened at that point, asking how Prock could say that.  
To that question, Prock testified that she had replied, ﬁWell, it™s a concern of mine,ﬂ adding that, ﬁmy understanding of union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484shops is that they™re extremely st
rict.  And I says, like with her 
attendance, I says, Holly, you 
probably wouldn™t even have a 
job.ﬂ  According to Prock, Vineyard responded, ﬁwell, if a un-

ion got in here I would have si
ck days and personal days and I 
wouldn™t have a pr
oblem at all.ﬂ
14 Initially, Prock testified, ﬁI think that was the end of our 
conversation basically.ﬂ  Asked if
 she had said that Respondent 
would not agree to more benefits, sick time or leave, personal 
days, however, Prock first did not answer directly, testifying, ﬁI 

can™t speak for the Company,ﬂ and then claimed, ﬁI could not, I 
do not recall saying that.ﬂ  As a result, she never did deny 
Vineyard™s testimony that, when she had said ﬁif a union got in 
here I would have sick days and personal days and I wouldn™t 
have a problem at all,ﬂ Prock ha
d retorted ﬁthat we would not 
get personal or sick days.ﬂ  Vineyard testified that, at that point, 

ﬁI just walked away.ﬂ 
The complaint alleges that Prock ﬁtold employees that they 
would lose their jobs if the Union came in,ﬂ thereby violating 
Section 8(a)(1) of the Act.  
As set forth above, not only did 
Vineyard testify that Prock had 
made that remark, but so too did Bonnie Smith, a witness call
ed by Respondent, testify that 
Prock had said ﬁwe could all be looking for a job.ﬂ  Both 
women appeared to be testifying candidly as to Prock™s re-
marks.  Indeed, Prock testified that she had said that Respon-
dent ﬁcould possibly close.ﬂ 
ﬁBoth the courts and the Board have long recognized that the 
threat of job loss (i.e., discharge,
 layoff, and plant closure) be-
cause of union activity is among the most flagrant kind of inter-
ference with Section 7 rights . . . .ﬂ  
Sheraton Hotel Waterbury
, 312 NLRB 304, 305 (1993).  ﬁIndeed, the natural and likely 
result of [such] threats . . . . [would be] to reinforce the employ-
ees™ fear that they would lose employment if they persisted in 
their union activity.ﬂ  
Koons Ford of Annapolis, 282 NLRB 
506, 508 (1986), enfd. mem., 833 F.2d 310 (4th Cir. 1987), 
cert. denied, 485 U.S. 1021 (1988).  Whether Prock said 
ﬁwouldﬂ or ﬁcouldﬂ lose their jo
bs is not a dispositive consid-eration.  Such prefatory words as ﬁpossibly,ﬂ ﬁlikely,ﬂ or ﬁmayﬂ 
do not mitigate the affect on employees of the substance of a 
threat of job loss being communicated to them.  
L™Eggs Prod-ucts Inc., 236 NLRB 354, 388 (1987), enfd. in pertinent part, 
619 F.2d 1337 (9th Cir. 1980). 
Respondent does not truly disput
e the foregoing principles.  
Rather, it argues that the circumstances under which Prock 
made her statements, first to Smith and, then, to Vineyard, were 
such as to negate any coercive affects that job loss remarks 
might otherwise convey:  the conversation had started as a cas-
ual one between friends, one of 
whom only relatively recently 
been appointed to her low-leve
l supervisory position; the con-
versation had been of short duration and had been initiated by 
the employee (Smith), was overheard by a second employee 
(Vineyard), who was an open union supporter and the supervi-
sor advanced only a personal opinion heard only by those two 
employees; the convers
ation had occurred on the plant floor, 
not in an office, and had constituted only legitimate discussion 
                                                          
 14 It is uncontroverted that Vineya
rd had one of the worst attendance 
problems at Respondent and, further,
 had received warnings because of 
her attendance. 
and argument; and, the only two 
employees involve
d each testi-fied that she had not felt threatened by Prock™s statements.  
While a facially impressive arra
y of factors, they are not so 
persuasive, as defenses to a threat of job loss should employees 
select a bargaining agent, as might appear at first blush. 
In the first place, nothing in the Act, or in the case law inter-
preting and applying it, requir
es some minimum number of 
employees to be interfered with, restrained, or coerced in order 
for Section 8(a)(1) of the Act to be violated.  Just as an em-
ployer™s unlawful discriminatio
n against only some union sup-
porters and activists is not negated simply because that em-
ployer did not discriminate 
against all union supporters, 
Handi-cabs, Inc., 318 NLRB 890, 897Œ898 (1995), enfd., 95 F.3d 681 
(8th Cir. 1996), pending certiorari, so also the fact that not all 
employees, or not even all 
union supporting employees, are 
targeted for interfering, restrain
ing, and coercive statements 
does not somehow serve as a de
fense which negates the statu-
tory violation arising because of statements directed only to 

some employees, or even to a single one of them. 
Second, the Supreme Court has cautioned against relying 
upon probes of employees™ ﬁsubjective motivationsﬂ during 
questioning by counsel ﬁmany m
onths after a card drive,ﬂ in 
connection with those employees™
 signed authorization cards.  
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 608 (1969).  That 
same concern would appear to apply with no less force to 
probes of employees™ subjective 
reactions to threats and other 
unlawful statements.  Indeed, it is well-settled that subjective 

reactions of particular employ
ees are not a determinative con-
sideration in assessing 
whether Section 8(a)(1) of the Act has 

been violated by an employer™s statements and conduct.  See, 
e.g., 
Swift Textiles
, 242 NLRB 691, fn. 2 (1979). 
The test under Section 8(a)(1) 
ﬁis not whether the language 
or acts were coercive in actual
 fact, but whether the conduct in 
question had a reasonable tendency
 in the totality of the cir-
cumstances to intimidate.ﬂ  
NLRB v. Nueva Engineering, Inc.
, 761 F.2d 961, 965 (4th Cir. 1985).  ﬁThe issue is whether, ob-
jectively, [an employer™s] rema
rks reasonably tended to inter-
fere with the employee™s right to engage in [a] protected act,ﬂ 
Southdown Care Center, 308 NLRB 225, 227 (1992), and Sec-
tion 8(a)(1) is violated whenever ﬁthe employer™s conduct tends 
to be coercive or tends to interfere with the employees™ exercise 
of their rights.ﬂ  
NLRB v. Okun Brothers Shoe Store
, 825 F.2d 102, 105 (6th Cir. 1987), cert. denied, 485 U.S. 935 (1988).  

See also, 
Sioux Products, Inc. v. NLRB
, 684 F.2d 1251 (7
th Cir. 1982).  In short, in evaluating vi
olations of Section 8(a)(1) of 
the Act, it matters not whether the employee to whom state-
ments are made happens to be a Caspar Milquetoast or, perhaps 
like Smith and Vineyard, a rough old cobb whom no one could 
intimidate.  Any other rule would reduce the test for violating 
Section 8(a)(1) to a rule of employee reaction, rather than a rule 
of law, leaving no predictability as to which statements and 
conduct would constitute a violation of the Act.  It also would 
encourage the very probes of employees™ subjective reactions 
which the Supreme Court appears to have cautioned against. 
Third, it is no defense that Sm
ith and Prock had been friends 
and that their conversation had b
een of only short duration.  As 
to the latter, an unlawful threat can have a naturally coercive 

affect on employees whether utte
red during a brief exchange or 
 CLINTON ELECTRONICS CORP 485during a prolonged dialogue.  Re
spondent has cited no case 
where the test under Section 8(a)(1) of the Act has been made 
contingent upon the duration of the conversation in which a 
threat is uttered.  Beyond that, ﬁsocial relationships in them-
selves are not a sufficient basis to lift acts of illegal interference 
from the scope of [Respondent™s] responsibility.ﬂ  
NLRB v. Big 
Three Industries Gas & Equipment Co.
, 579 F.2d 304, 311 (5th 
Cir. 1978), cert. denied, 440 U.S. 960 (1979).  After all, as the 
Court went on to point out in that case, ﬁFriends can unlawfully 
threaten their friends.  Indeed, warnings of Company retaliation 
cast as friendly advice from a familiar associate might be more 
credible, hence more offensive to [Section] 8(a)(1) than gener-
alized utterances by distant company officials.ﬂ  See also, 
NLRB v. Dover Corp., 535 F.2d 1205, 1209 (10th Cir. 1976), 
cert. denied, 429 U.S. 978 (1976); 
Seligman and Associates, 
Inc. v. NLRB
, 639 F.2d 307, 309 (6th Cir. 1981); 
Caster Mold 
& Machine Co., Inc.
, 148 NLRB 1614, 1621 (1964). 
Fourth, the foregoing rationale is not without application to 
Respondent™s argument that Proc
k had been a newly appointed, 
low-level supervisor with no a
pparent authority to carry out 
closure of the Loves Park facility nor, so far as the evidence 

reveals, to select union supporters for layoff or discharge.  That 
argument misses the point.  As co
ating department supervisor, 
even a newly-appointed one, Pr
ock would be perceived by 
employees as being in a position 
to be privy to information 
from higher managementŠinformation that likely would not be 
available to non-supervisory pers
onnel.  Given that situation, 
ﬁEmployees were entitled to assume that there was some basis 
in fact for [Prock™s] statementsﬂ to them.  
Gray Line of the 
Black Hills
, 321 NLRB 778, 792 (1996).  And the friendship of 
Prock and Smith would make it seemingly more likely to the 
latter, as well as to Vineyard, that the former would be more 
willing to share such knowledge, about Respondent™s inten-
tions, and more likely to disclose accurate information gained 
from being privy to the intentions of Respondent™s higher offi-
cials.  Consequently, ﬁwarnings of Company retaliation . . . . 

from a familiar associate might be more credible,ﬂ 
NLRB v. Big Three Industries, supra, to Smith and Vineyard because 
ProckŠa supervisor, albeit a relatively newly-appointed, low-
level oneŠseemingly would have
 greater access to higher 
management™s intentions th
an would the two employees. 
Fifth, Respondent™s position is not aided by the facts that 
Smith had initiated the conversat
ion and that Vineyard had not 
been a participant during the initial phase of it.  As to the latter, 
a supervisor™s remarks have no less a coercive affect upon em-
ployees who overhear them, than they do upon employees to 
whom such remarks are directed.  See, 
Frontier Hotel & Ca-
sino, 323 NLRB 815 (1997), and cases cited therein.  See also, 
Perko™s, Inc.
, 236 NLRB 884, fn. 2 (1978).  In any event, 
though Vineyard overheard Prock™s in
itial threat, th
at threat had 
been directed to Smith who, of course, was an employee within 
the meaning of Section 2(3) of 
the Act.  Thus, the ﬁoverheardﬂ 
defense is not so persuasive as Respondent seeks to portray, 
when the entirety of the situation is considered.  Beyond that, as 
described above, Prock 
endorsed for Vineyard the earlier threat 
made to Smith, after Vineyard 
had intervened and questioned 
Prock™s reason for having made the threat.  Thus, not only had 
Prock become aware of what Vineyard had heard, but Prock 

effectively repeated the threat directly to Vineyard. 
As to the undisputed fact that
 Smith had initiated the conver-
sation, employee initiation of 
conversations does not provide a 
justification under the Act for unlawful statements, which su-

pervisors choose to make during 
those ensuing conversations.  
See, 
NLRB v. General Electric Co.
, 418 F.2d 736, 755 (2d Cir. 
1969), cert. denied, 397 U.S. 965 (1970); 
NLRB v. Randall P. 
Kane, Inc.
, 581 F.2d 215, 218 (9th Cir. 1978).  Supervisors are 
not at liberty to use employee initiation of conversations as an 
open invitation to utter threat
s and other statements, which 
inherently interfere with, restrain, and coerce those employees 
in the exercise of their rights under Section 7 of the Act.  
Where a supervisor chooses to do so, she/he may not rely upon 
an employee™s initiation of the conversation to escape the Act™s 
prohibitions.  
Rock-Tenn Co.
, 238 NLRB 403, 403 (1978). 
Sixth, Respondent argues that the conversation did not occur 
in an office, but on the shop floor, and, in any event, can fairly 
be characterized as merely a ﬁcas
ualﬂ one.  To be sure, Respon-
dent points in its brief to cases where the Board has agreed that 
supervisory statements about possi
ble closure did not rise to the 
level of threats, in part because those statements had been made 

during conversations characterized as ﬁcasual.ﬂ  
Standard Products Co., 281 NLRB 141, 151 (1986) and 
Gem Urethane Corp., 284 NLRB 1349, 1361 (1987).  Still, neither case turned 
wholly upon the ﬁcasualﬂ nature of
 the conversation at issue.  
Here, based upon Smith™s above-
quoted description, Prock had 
said only that it was her ﬁopini
on,ﬂ rather than her ﬁpersonal 
opinion.ﬂ  Such a distinction may seem like legerdemain, at 
first thought.  But, the ﬁpersona
l opinionﬂ conclusion reached in 
Standard Products was based significantly upon the subsidiary 
conclusion that the supervisor there was speaking ﬁnot as a 
spokesperson for management.ﬂ Here, while Prock said
 that it was her ﬁopinion,ﬂ according 
to Smith, the absence of any qualifier leaves the employee-
listener uncertain as to whether the job loss warning is a per-
sonal view of Prock or, instead, a view based upon something 
said to Prock by higher manageme
nt.  That is, measured by the 
content of Prock™s remarks, it ca
nnot be said that an employee 
would naturally conclude that
 Prock had been expressing 
merely a personal opinion as opposed to an opinion informed 
by what she had heard from her superiors. 
The holding of Gem Urethane is even less pertinent to the 
situation presented here.  There, the statement had been made 
in an essentially social setting:
 during a ride home from work.  
Coupled with the employee™s inability to ﬁrecall anything be-
yond [the supervisor™s] reply or other surrounding circum-
stances,ﬂ that factor led to the 
conclusion that the supervisor™s statement had been ﬁnot made in an atmosphere of fear or coer-

cion.ﬂ  That simply cannot be said to have been the situation in 
the instant case. 
Rather than being made away
 from the workplace, Prock™s 
job-loss warning was made on 
Respondent™s plant floor, be-
tween aisles 3 and 4.  True, that location was not an office set-
ting.  But, that distinction is relevant when evaluating interroga-
tions, not threats.  In attempting 
to draw such a distinction Re-
spondent ﬁconfuse[s] the standards applicable to threats with 

those applicable to coercive inte
rrogation.ﬂ  (Citation omitted.)  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486NLRB v. Champion Laboratories, Inc., 99 F.3d 223, (7th Cir. 1996).  Respondent has cited no case holding that an alleged 
threat becomes less an unfair 
labor practice because made on 
the plant floor, instead of in an office. 
It also should not escape notice that in 
Champion Laborato-ries
 the alleged threat had been but a supervisor™s ﬁimpromptu 
paraphrase of what another . . . 
. worker had already said,ﬂ and 
had been spoken, essentially ﬁin 
bantering terms.ﬂ Id.  Nothing 
in any of the witnesses™ description of Prock™s statement to 
Smith and, then, to Vineyard can be characterized as ﬁbanter-
ing.ﬂ  To the contrary, Prock testified that she had been con-
cerned about job loss.  Nor is there evidence that loss of jobs 
had been a subject of previous discussion at Respondent. 
Seventh, Respondent argues 
that the conversation had 
amounted to no more than ﬁlegitimate arguments and discus-
sions during a union campaign[.]ﬂ  
Certainly that might be said 
of Prock™s above-quoted remark
s about Vineyard™s prospects 
for continued employment should the employees become un-
ionizedŠa statement not alleged as a threat.  Yet, in the cir-
cumstances, that cannot be said 
about a warning of potential job 
loss should the employees choose to become represented by the 

Union.  Prock claimed that she had prefaced her job-loss state-
ment with the qualifications if the Union ﬁget[s] in and de-
mand[s] too much,ﬂ leaving Respondent ﬁnot . . . . able to do it 
and it could possibly close.ﬂ  Bu
t, Prock did not advance that 
explanation convincingly.  It appeared to be nothing more than 

her own belated effort to extr
icate herself from the job-loss 
statement, which she actually had made.
15 Vineyard made no mention of
 Prock having explained the 
reason for her job-loss threat.  Smith, Respondent™s own wit-

ness, testified that Prock had no
t said why she was saying, ﬁwe 
could all be looking for a jobﬂ 
if the employees chose represen-
tation by the Union.  Accordingly, Prock™s threat of job losses 
can hardly be characterized fairly as part of ﬁlegitimate argu-
ments and discussions[.]ﬂ  To do 
so would be to confer legiti-
macy on every threat by an employer regarding the conse-
quences of unionization, regardless of the effects of those 
threats on the employees to whom made. 
Certainly employers and their 
agents are allowed under the Act to make predictions about the consequences of unioniza-
tion.  Still, in doing so, such ﬁprediction[s] must be carefully 
made on the basis of objective fact to convey an employer™s 
belief as to demonstrably pr
obable consequences beyond its 
control.ﬂ  Schaumberg Hyundai, Inc.
, 318 NLRB 449, 450 
(1995), citing NLRB v. Gissel Packing Co.
, supra.  However, 
that test is hardly satisfied by a warning of job loss, unaccom-
panied by any explanation for that warning.  Nor, when made 
without the qualifications, which 
Prock appeared to be attempt-
ing to add when testifying, does her threat pertain to conse-
quences beyond Respondent™s control. 
                                                          
 15 Of course, subjective or actual intent by a supervisor, for her 
statements to employees, is not de
terminative under Section 8(a)(1) of 
the Act.  See, Carry Co. of Illinois, Inc. v. NLRB
, 30 F.2d 922, 934 (7
th Cir. 1994); 
NLRB v. Puerto Rico Rayon Mills, Inc
., 293 F.2d 941, 945Œ
946 (1
st Cir. 1961); 
Waco, Inc.
, 273 NLRB 746, 748 (1984).  ﬁThe test 
is not the actual intent of the speaker or the actual effect on the lis-
tener.ﬂ  Smithers Tire
, 308 NLRB 72, 72 (1992). 
It should not escape notice that, once Vineyard had entered 
the conversation, it is undisputed that Prock had said that, even 
if the Union became the bargaining agent for Respondent™s 
employees, they ﬁwould not get pe
rsonal or sick days.ﬂ  That 
particular remark is not alleged in either complaint as a viola-
tion of the Act.  Even so, in light of Respondent™s ﬁlegitimacyﬂ 
argument, its uncontroverted utterance should not merely es-
cape notice. 
ﬁThere is no more effective way to dissuade employees from 
voting for a collective-bargaining representative than to tell 
them that their votes for such a representative will avail them 
nothing.ﬂ  The Trane Co. (Clarksville Mfg. Div.)
, 137 NLRB 
1506, 1510 (1962).  Such statementsŠeven when applied to 
specific benefits sought by employees, rather than to complete 
unwillingness to enter into a collective-bargaining contract with 
a unionŠhave a natural ﬁeffect of discouraging the organiza-
tional efforts of the employees,ﬂ 
Madison Industries, Inc., 290 NLRB 1226, 1230 (1988), because th
ey convey to ﬁemployees 
that they [have] nothing to gain from supporting the Union,ﬂ 
American Telecommunications Corp.
, 249 NLRB 1135, 1138 
(1980), and ﬁconstitute[ ] an unlawful expression to employees 
of the futility of selecting the Union as their collective-
bargaining representative.ﬂ  
American Furniture Co., 293 
NLRB 408, fn. 2 (1989). 
The fact that Prock made those remarks, as part of a conver-sation during which she also threatened job loss if Respon-

dent™s employees became unionized, deprives whatever shred 
of force is left to Respondent™s ﬁlegitimate arguments and dis-
cussions during a union campaignﬂ
 argument.  Prock™s other 
remarks during that conversation were not all legitimate ones.  

Instead, her undisputed ﬁwould not
 get personal or sick daysﬂ 
statement naturally inhibited 
employees from selecting a bar-
gaining representative and, accordingly, served to reinforce the 
natural deterrent to employees, in exercising their statutory 
right to freely choose whether or 
not to be represented, of her job -loss threat. 
Finally, Respondent argues th
at Prock had been doing no more than expressing her own op
inion about the consequences 
of its employees becoming represen
ted.  This factor has been 
touched upon above, in connecti
on with Respondent™s ﬁcasual 
conversationﬂ defense. 
 Still, it deserves independent considera-
tion because it is advanced as 
an independent defense.  As 
shown by 
Standard Products Co.
, supra, ﬁpersonal opinionﬂ of 
a supervisor has been held to be one factor, which has been 
held to militate against a conclusion of unlawful threat.  Yet, in 
other situations a supervisor™s expression of ﬁpersonal opinionﬂ 
has been held insufficient to mitigate coercive effect.  
Gray Line of the Black Hills
, supra; L™Eggs Products Inc., supra, 236 NLRB at 388, and case cited therein. 
As concluded above, there was nothing so plain about 
Prock™s job-loss warning to Smith and, then, to Vineyard that it 
can be concluded that they would perceive her as voicing an 
opinion, which was truly ﬁpers
onal.ﬂ  Beyond that, while the 
Board has held that ﬁgenerally, a supervisor may lawfully ex-
press his or her personal views of or experience with union-ism,ﬂ 
Baddour, Inc., 281 NLRB 546, 548 (1986), it also has 
made clear that such expressi
ons cannot be made without limi-
tation: ﬁthe Act does not preclude 
a supervisor from expressing 
 CLINTON ELECTRONICS CORP 487opinions or pronouncing antipathy to unions 
so long as the 
statements are not coercive
.ﬂ (Footnote omitted; emphasis 
added.)  
Wilker Bros. Co.
, 236 NLRB 1371, 1372 (1978). 
A threat of job loss in the event of unionization, of course, is 
coercive, as discussed above.  
There is no evidence that Prock 
said anything to Smith or Vineyard from which it could be 
concluded that an employee w
ould naturally have understood 
that, in uttering that warning, 
Prock had been merely engaging 
in personal speculation, as opposed to expressing a threat based 
upon information which she had learned by virtue of her rela-
tively newly-acquired position as 
coating department supervi-
sor.  Viewing all of the foregoing considerations in their total-
ity, they do not outweigh the coercive tendency that Prock™s 
job-loss threat would naturally have on employees™ exercise of 
their statutorily protected right 
to decide freely whether or not 
to become represented.  Therefore, I conclude that, by Prock™s 

statement that employees could lose their jobs if the Union 
came in, Respondent violated Section 8(a)(1) of the Act. 
III.  STATEMENTS ATTRIB
UTED TO BETTY KRUEGER 
Three violations of Section 8(a)
(1) of the Act are alleged to 
have been committed by Shipping and Receiving Department 
Supervisor Betty Krueger, an admitted statutory supervisor and 
agent of Respondent: asking an 
employee if she had attended a 
union meeting, telling an employee not to associate with certain 
employees because the were en
gaging in union activities, and, 
on or about April 29, giving the impression that employees™ 
union activities were under surveillance.  That third allegation 
arises from events, which occurred in connection with the al-
legedly unlawful warning notice issued to Williams.  Accord-
ingly, it will be addressed in the succeeding section where the 
motivation for the warning notice is discussed. 
As to the interrogation, paragraph 5(b) of the complaint in 
Case 33ŒCAŒ11725Œ1Œ2 alleges that the unlawful conduct was 
ﬁask[ing] an employee if she had attended a union meeting.ﬂ  
But the brief filed on behalf of the General Counsel argues, in 
support of that particular allega
tion, in terms of creating the 
impression of surveillance, though no motion to amend the 

complaint™s allegation has been made. 
The facts upon which the interrogation allegation is based 
are relatively straightforward. 
 Shipping and receiving depart-
ment forklift operator Debbie Williams attended her first meet-
ing sponsored by the Union on a Saturday during February.  
She testified that, on the following Monday, when she went 
into an office to pick up a glass list, Krueger had been there.  
Betty Krueger was Williams™s immediate supervisor.  Accord-
ing to Williams, Krueger said, ﬁThat she knew I went to the 
union meeting,ﬂ and when Williams responded, ﬁI thought it 
was our right to be able to do that
,ﬂ Krueger replied, ﬁyes, it is,ﬂ 
without saying anything else.  Kr
ueger denied having said that she understood that Williams ha
d been to a union meeting. 
As set forth in section I, and as discussed further below and 
in the succeeding section, Williams did not always appear to be 
testifying with candor.  Howeve
r, in connection with her de-
scription of Krueger™s statement about having attended one of 
the Union™s February meetings, Williams did seem to be testi-
fying credibly.  ﬁIt is no reason for refusing to accept every-
thing that a witness says, because you do not believe all of it; 
nothing is more common in all kinds of judicial decisions than 
to believe some and not all.ﬂ 
NLRB v. Universal Camera Corp.
, 179 F.2d 749, 754 (2d Cir. 1950). 
 Furthermore, Krueger, her-
self, did not always appear to be testifying credibly.  One point 

on which she appeared to be less than candid was her denial 
that she had made the statement to Williams that ﬁshe knew that 
[Williams] went to the union meeting[.]ﬂ  Moreover, there are 
three objective considerations, which tend to support Wil-
liams™s testimony that Krueger had made that remark. 
First, Krueger admitted that she had been told by Mary 
VogtŠemployee of Respondent who also worked at the 
V.F.W. Hall where the Union held at least some of its meetings 
with Respondent™s employeesŠthat Vogt had seen Williams at 
a union meeting:  ﬁI am not sure if that was a weekend that she 
told me at home, or whether it was a Monday morning.ﬂ   Thus, 
Krueger admittedly had been made aware of the fact that Wil-

liams had attended the Union™s 
meeting.  It also should not 
escape notice that Vogt
 seemingly had gone out of her way to 
report that fact to KruegerŠduring the ﬁweekendﬂ while 

Krueger had been at home or, al
ternatively, on the following 
ﬁMonday morning.ﬂ 
Second, Williams and Krueger 
had worked together for a number of years during which they had developed a social rela-
tionship, attending the same 
functions during their nonwork 
time.  Each one acknowledged ha
ving been a friend of the other 
during February.  In consequence, it would not have been il-
logical for Krueger having receive
d Vogt™s report, to raise with 
Williams the subject of the latter™s attendance at the union 
meeting.  That becomes an even more natural occurrence in 
light of the final factor. 
During the initial phase of the Union™s campaign to organize 
Respondent™s employees,
 Williams had been uncertain as to 
whether or not she wanted to support the Union.  At one point 

she asked Krueger if it would be possible for her (Williams) to 
discuss the subject with someone from Respondent™s personnel 
department.  In fact, such a meeting was arranged for Williams 
with Employee Relati
ons Supervisor Betty Ploplys, also an 
admitted statutory supervisor and agent of Respondent.  Given 

the friendship of Williams and Krueger, and given the further 
fact that Krueger had been invol
ved in arranging for Williams 
to meet with Ploplys to discu
ss unionization, it would not have 
been illogical for KruegerŠhaving learned from Vogt that 
Williams had attended a union meetingŠto comment to Wil-
liams on her attendance at that meeting. 
In sum, I credit Williams™s description of her Monday ex-
change with Krueger.  Nevertheless, the issue remains as to 
whether that exchange constituted an interrogation and, then, as 
to whether it had violated the Act. 
Obviously, the above-quoted description by Williams does 
not contain a question: ﬁThat she knew I went to the union 
meeting.ﬂ  Even so, as
 every attorney knows, there is more than 
one way to frame a statement so that, in reality, it constitutes a 
question.  So, too, under the Act.  See, e.g., 
NLRB v. Laredo 
Coca Cola Bottling Co., 613 F.2d 1338, 1342 (5th Cir. 1980), 
cert. denied, 449 U.S. 886 (1980); 
Gray Line of the Black Hills
, supra, 321 NLRB at 792Œ793.  Krueger™s statement obviously 

invited some response by W
illiamsŠone which either con-
firmed or denied the statemen
t which Krueger made.  Accord-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488ingly, while not the conventionally encountered type of interro-
gation, Krueger™s remark is no 
less essentially a question than 
would have been the fact had she asked directly whether Wil-
liams had attended the Union™s meeting. 
That does not necessarily make
 such a question an unfair la-bor practice, however.  ﬁTo fall
 within the ambit of [section] 
8(a)(1), either the words themselves or the context in which 

they are used must suggest an element of coercion or interfer-
ence.ﬂ  
Midwest Stock Exchange, Inc. v. NLRB
, 635 F.2d 1255, 
1267 (7th Cir. 1980).  See also, Sioux Products, Inc. v. NLRB
, supra; NLRB v. Champion Laboratories, Inc.
, supra.  ﬁWe cate-
gorize as ‚interrogations™ with
in the meaning of [section] 
8(a)(1) only those questions which,
 by word or context, suggest 
an element of coercion or interference.ﬂ 
To evaluate whether or not specific questioning is coercive 
or constitutes interference, a number of objective factors must 
be evaluated, see, e.g., Bourne v. NLRB
, 332 F.2d 47, 48 (2d 
Cir. 1964); NLRB v. Rich™s Precision Foundry, 667 F.2d 613, 624 (7th Cir. 1981), no one of which is determinative.  
NLRB v. 
Ajax Tool Works, Inc.
, 713 F.2d 1307, 1314 (7th Cir. 1983) (per 
curium).  Accordingly, the inqu
iry to be conducted is a fact-
intensive one. 
Respondent identifies several factors which, it argues, negate 
any conclusion of coercion or interference: Williams and 

Krueger had a longstanding ﬁami
cable and friendly relation-
shipﬂ; their conversation during February had been a ﬁcasualﬂ 
one; Krueger ﬁis only an immediat
e, low-level supervisor, not a 
high-ranking company officialﬂ; 
and Krueger™s inquiry had not 
been ﬁa pressing inquiry,ﬂ but ha
d consisted merely of ﬁisolated 
comments.ﬂ  Yet, just as ﬁ[f]riends can unlawfully threaten 
their friends,ﬂ 
NLRB v. Big Three Industries
, supra, so also can 
they seemingly coercively interrogate their friends.  Moreover, 
it hardly is accurate to characterize Krueger™s exchange with 
Williams as merely a ﬁcasualﬂ one. 
So far as the evidence discloses, the first thing that Krueger 
had said to Williams on that February Monday was that ﬁshe 
knew [Williams] went to the union meeting.ﬂ  Aside from Wil-
liams' response and Krueger™s repl
y to it, there is no evidence 
that any other subject had been discussed, nor words ex-

changed.  As a result, the entire exchange had pertained to Wil-
liams' attendance at the Union™s meeting.  Accordingly, it is 
difficult to characterize the subject as having been raised during 
the course of an otherw
ise casual conversation. 
There is no evidence that, at the time of their February ex-
change, Williams had any idea of how Krueger could have 
learned that Williams had atte
nded the union meeting on the 
preceding Saturday.  Thus, although there is no allegation that 
an impression of surveillance had been created during this con-
versation, Krueger™s remark woul
d naturally give rise to con-
cern in the mind of an employee 
as to how her supervisor could 
have learned about her attendan
ce at a union meeting.  For, 
such a statement reveals knowledge by an employer™s agent 
which, in turn, implies that the employer may be ﬁclosely moni-
toring the degree and extent of [employees™] organizing efforts 
and activities.ﬂ  (Footnote omitted.) 
United Charter Service
, 306 NLRB 150, 151 (1992).  Consequently, the statement 
would naturally lead an employee to become apprehensive 
about continuing to pursue union activity.  Furthermore, the 
fact that a low-level supervis
or knew about that union activity, 
in the absence of any indication 
as to the source of that knowl-
edge, would naturally lead an employee to fear that higher 
management might also be aware that the employee was engag-
ing in statutorily protected acti
vityŠindeed, that it had been 
higher management personnel who 
had passed that information 
along to the employee™s immediate supervisor. 
Viewed from an employee™s perspective, moreover, the sub-
ject of union meeting attendance
 had been one, which Krueger 
raised abruptly.  That is, Williams had attended a union meet-
ing on a Saturday and Krueger had raised the subject of that 
attendance on the very next workday.  The timing of Krueger™s 
statement, in relation to the day on which Williams had at-
tended the Union™s meeting, is a further factor, which would 
naturally add to an employee™s a
pprehension.  So, too, is the 
abruptness with which Krueger raised the subject.  As pointed 
out above, that appears to have 
been the very first subject, 
which Krueger mentioned on that Monday, on her first encoun-
ter with Williams that day. 
To be sure, the Monday conversation was of brief duration, 
Williams admitted that she had attended the Union™s meeting, 
and, in effect, asserted her per
ceived right to do so.  Yet, these factors are not so exculpatory as might appear at first blush.  In 
the first place, sin
ce Williams effectiv
ely acknowledged having 
attended the meeting, there was not much more information for 

Krueger to obtain by prolonging her inquiry.  Her first com-
ment to Williams yielded confirmation of Vogt™s report.  Sec-
ond, both as an objective matter and from her appearance when 
describing the Monday exchange
, Williams seemed to have 
been caught off guard when told that Krueger knew about her 
attendance at the meeting.  As a result, her responseŠﬁI 
thought it was our right to be able to do thatﬂŠappears to have 

been more reflexive, rather than an indication that she was not 
being intimidated by Krueger™s revelation of knowledge and 
inquiry. 
If anything, that response appears to be a defensive one, 
rather than the defiant assertion by an employee of a statutory 
right.  As with Krueger™s initial statement, Williams also ap-
pears to have been seeking confirmation by Krueger as to an 
employee™s right to attend a meeti
ng.  Accordingly, Williams™s 
response indicates concern about 
what was being said to her, instead of a lack of intimidation 
bred by Krueger™s revelation of 
knowledge and inquiry. 
Certainly, Krueger was a low-level supervisor.  Still, no case 
has been cited which holds that
 low-level supervisors are inca-
pable of coercively interrogating 
employees.  Rather, that is but 
one indicium to be weighed in evaluating whether or not inter-
rogation is coercive or interfered with employees™ rights under 
Section 7 of the Act.  Even taking into account the status of 
Krueger as a supervisor, as pointed out above, Williams had no 
way of knowing whether or not Krueger had obtained her 
knowledge from higher management and, if not, whether or not Krueger might communicate what she knew to higher man-agement. 
Prior to having attended the Union™s meeting, Williams had 
discussed the Union with Ploplys 
and, as well, with Krueger.  
However, such discussion had i
nvolved the pros and cons of 
unionization.  They were conduct
ed to aid Williams in deter- CLINTON ELECTRONICS CORP 489mining whether or not she wanted to support the Union.  At no 
point prior to attending her firs
t union meeting and to the fol-
lowing Monday, so far as the record discloses, did Williams 

actually make known to any of Respondent™s agents that she 
had decided to support the Union.  True, she later did begin 
openly supporting the Union.  Bu
t, at the time of Krueger™s 
question about Williams having a
ttended the Union™s February 
meeting, the latter cannot be sa
id to have been its supporter, 
much less an open supporter of the Union.  At that point, there 
is no evidence that Krueger had any independent knowledge as 
to Williams' union sympathies. 
As pointed out above, Krueger 
effectively asked for confir-
mation that Williams had attended
 a union meeting in an office, 
not on the plant floor.  At no point did Krueger inform Wil-

liams of the purpose for raising th
e subject of the latter™s atten-
dance at that meeting.  A
lthough one can speculate about 
Krueger™s intention, 
no legitimate reason is provided by the 
record for Krueger to have revealed what she had learned and 
to seek confirmation from Williams. 
It is accurate that Krueger made no other unlawful state-
ments to Williams during their brief exchange.  Even so, there 
has been no holding that a litany of unlawful statements must 
accompany an interrogation for it to be coercive.  To be sure, 
Krueger did agree that Williams had a right to attend union 
meetings.  Yet, significantly, at no point did Krueger assure 
Williams that no reprisals would be taken against the latter for 
having confirmed the report that she had attended the Union™s 
meeting.  Indeed, Krueger did not even inform Williams that 
the latter need not confirm or deny Krueger™s announcement of 
knowledge that Williams had attended the union meeting. 
Krueger was not a high-ranking official of Respondent.  But, 
she was the immediate supervisor of Williams and, as such, 
possessed power over the latter™s day-to-day work and the 
evaluation of it.  On that Monday, Krueger sought to have a 
lone employee confirm or deny
 having attended a union meet-
ing.  No other subject was discus
sed.  The exchange occurred in 
an office.  The employee was not at that time a union activist.  

No purpose for asking for confirmation or denial was advanced 
to that employee.  The employee was never informed that she 
was free to refrain from confirming or denying that she had 
attended the Union™s meeting.  
The employee was not assured 
that there would be no reprisals for confirming that she had 

attended the union meeting.  The 
employee reacted defensively, 
protesting that she believed that she had the right to attend a 
union meeting.  Certainly, there have been more blatant in-
stances of coercive interrogation disclosed by the cases.  Yet, 
that is a question of degree.  
Here, a preponderance of the evi-
dence establishes that an employ
ee would naturally have been 
coerced by the totality of the circumstances in which Krueger 
interrogated Williams and, further, that such interrogation had a 
natural tendency to interfere with the exercise of rights guaran-
teed by the Act.  Therefore, 
I conclude that the interrogation 
was coercive and violated Section 8(a)(1) of the Act. 
A second violation of Section 8(a)(1) of the Act is that 
Krueger allegedly ﬁtold the employee not to associate with 
certain employees because they were engaging in Union activi-
ties.ﬂ The basis for that allegation is somewhat obscured.  
Krueger™s conduct is alleged 
to have occurred on an ﬁunknown 
date in mid-February 1996[.]ﬂ  However, Williams testified 
about several conversations dur
ing which Krueger supposedly 
had mentioned the Union: an occasion when Krueger ﬁhad told 

me one day to stay away from Cookie Quam because she was 
up on the line unionizing,ﬂ othe
r occasions when Krueger ﬁjust 
always told me about associa
tion, the people you associate 
with,ﬂ and a day during November when employee Tom 
Camacho had been fired and Krueger purportedly had made an 
announcement ﬁabout the [U]nion be
ing dead.  They finally got 
rid of Tom Camacho.  The [U]nion is dead now.ﬂ  In the brief 

filed on behalf of the General Counsel, moreover, there appears 
the assertion that, ﬁDebbie Williams testified that Krueger fre-
quently told her to step away from known union supporter Dan 
Lee (Tr. 245).ﬂ  These situations
 raise issues well beyond what 
either complaint alleges. 
In the first place, there is no testimony on page 245 of the 
transcript, which would support 
the above-recited quotation in 
the brief.  That page does recite testimony by Williams that 
Krueger ﬁalways made comments about Dan Leeﬂ and, further, 
that Krueger had regularly made
 ﬁdifferent comments to me 
about Dan scraping [duck] shit off the ceiling or off the roof,ﬂ 
16 adding, ﬁThat™s where the [U]nion got him.ﬂ  At no point on 
that page of the transcript, nor elsewhere in William's testi-
mony, is there an account by her 
that she had been ﬁfrequently told . . . . to stay away fro
m known union supporter Dan Leeﬂ 
by Krueger.  Nor by any other supervisor or agent of Respon-
dent.  Krueger™s derisive rema
rksŠﬁThat™s where the [U]nion 
got himﬂŠis not alleged as a viol
ation and, in any event, seems 
to be akin to name-calling ab
out a union and its supporters, 
which is neither unlawful nor object
ionable conduct.  See, e.g., 
Salvation Army Residence
, 293 NLRB 944, 944 (1989), and 
cases cited therein. 
Williams did testify that Krueger had made the remark about 
Camacho.  But, those comments cannot fairly be characterized 

as telling an employee ﬁnot to associate with certain employees 
because they were engaging in union activities.ﬂ  Further, Wil-
liams placed those statements as having occurred during No-
vember of 1995, not during ﬁlate January or early February, 
1996,ﬂ as the complaint in Case 33ŒCAŒ11725Œ1Œ2 pleads.  No 
motion to amend either complaint has been made to add those 
statements as an allegation.  The Board has held that adminis-
trative law judges should not, in 
effect, amend complaints, even 
to add unpled statements admi
tted by a respondent™s agent. 
Medicine Bow Coal Co.
, 217 NLRB 931, fn. 2 (1975).  And, in 
the final analysis, there is a la
rger problem with William's de-
scriptions. As pointed out above and in section I, Williams did not al-ways appear to be testifying with candor.  Whether Krueger™s 
February interrogation led Williams to begin reading into re-
marks made on other occasions mo
re than actually had been 
stated by Krueger or, as seems 
more likely, Williams sought to 
buttress the case against Res
pondent in connection with its 
                                                          
 16 Witnesses for both sides testified that during the fall of 1995, as 
had occurred during prior years, maintenance employee Lee had been 
assigned to refurbish and repair the plant™s roof, as described without 
contradiction by Maintenance Superv
isor Daniel Long, an admitted 
statutory supervisor and agent of Respondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490motivation for her warning notice, her testimony regarding 
those other asserted statements 
by Krueger simply did not ring 
true as she was testifying.  Her accounts were vague and am-

biguous, contrasting sharply with her quite precise accounts of 
other events, such as being asked by Krueger for confirmation 
as to whether she had a
ttended a union meeting. 
That impression, formed as Williams testified, is confirmed 
by a review of the record of her testimony.  For example, as 
quoted above, she claimed that Kr
ueger ﬁjust always told me 
about association, the people yo
u associate with,ﬂ but was un-
able to provide even a single specific date for such a comment 
by Krueger.  Moreover, she seemed unable to supply the cir-
cumstances in which even one of those asserted remarks had 
been made.  Asked about Krueger™s supposed statement about Quam, Williams testified, ﬁI couldn™t tell you if it was ™95 or 

™96.ﬂ Krueger denied that she ha
d made the comments about Quam and about Williams not associating with ﬁpeople.ﬂ  Wil-
liams™ testimony about those supposed remarks was not credi-
ble.  There is no other credible evidence of Krueger having told 
any employee ﬁnot to associate with certain employees because 
they were engaging in union activities.ﬂ  Therefore, I shall dis-
miss that allegation. 
IV.  THE WARNING NOTICE ISSUED TO DEBBIE 
WILLIAMS 
The discussion in the immediat
ely preceding section forms a 
natural backdrop for analysis 
of the allegedly unlawfully moti-
vated first written warning notice issued to Debbie Williams on 

April 30, though doing so at this point disturbs the strict 
chronological order of events.  That warning notice states, in 
pertinent part, that Williams 
had been observed by two manag-
ers taking a morning break from 9:20 to 9:35 on April 29; that 

break times are ten minutes ﬁAS REITERATED AT THE 
DEPARTMENT MEETING OF WEDNESDAY, APRIL 17, 
1996ﬂ; that the length of Williams™s morning break on April 29 
violated that rule; and, that fu
rther violations could result in 
additional disciplinary action, including discharge.  Pursuant to 

Respondent™s usual procedure, the notice is signed by her su-
pervisor, her manager, and a re
presentative of industrial rela-tions, in this instance Employee
 Relations Supervisor Ploplys.  
It was issued to Williams during a meeting on April 30 attended 
by Krueger, her supervisor, by
 Materials Manager Leonard J. 
Winkeler, an admitted statutory supervisor and agent of Re-
spondent; and by then-head of the personnel department, Per-
sonnel Director Ken Judson. 
None of the statements in the warning notice is inaccurate.  
On page nine of Respondent™s handbook, distributed to all em-
ployees, is stated that employees receive ﬁa ten-minute paid rest 
break in the morning and in the afternoon.ﬂ  At a department 
meeting conducted on April 17Šwhich Williams and other 
shipping and receiving department
 employees, as well as their 
supervisor, Krueger, attendedŠWinkeler did reiterate the 

handbook rule that breaks were to 
be limited to ten minutes in 
duration.  Williams admittedly did take a longer than the 10-
minute morning break on April 29.  She agreed that she had 
been observed doing so by Coating Manager Blanche Hutchi-
son and by then-Sealing and Exha
ust, and Salvage and Screen Manager Martha Ellen Bahling. 
 Page 28 of the handbook states 
that Respondent ﬁstrives to use 
a uniform system of disciplineﬂ 
and provides for a ﬁ1ST WRITTEN WARNINGﬂ as the initial 
disciplinary step ﬁ[f]or most vi
olations of Company rules and 
policies[.]ﬂ  In short, on its face
, the situation appears to be one 
where an employee properly was disciplined for concededly 
violating a work rule. 
The General Counsel, however, alleges that the excessive 
break period had been no more than a pretext for issuing a 
warning notice to an employee because of her known support 
for the Union.  As concluded in
 section V, infra, Respondent 
had unlawfully issued a warning notice, dated February 9, to 
maintenance employee Dan Lee.  So, there is some basis for 
concluding that Respondent had not been reluctant to utilize its 
disciplinary procedure as a means of discriminating against the 
Union™s supporters. Yet, there is more to consider with regard 
to the warning notice issued to Williams almost 3 months later. 
By April 30 the Union™s campai
gn had ended.  As described in section I, the Union had 
requested withdrawal of its 
representation petition and that 
request had been approved over 
a week before the warning notice was issued to Williams. To be 
sure, retaliation for past union support is not an unheard of 
motivation for disciplining an em
ployee, even though the union 
activity had concluded.  See discussion, 
American Petrofina 
Company of Texas, 247 NLRB 183, 190 (1980). See also, 
Hu-man Resources Institute, 268 NLRB 790, fn. 2 (1984) and 
Day-ton Hudson Department Store Co
., 324 NLRB 33 (1997) (con-
cern with renewal of a union™s campaign). 
The record also reveals that Respondent had experienced an 
organizing campaign by a different labor organization some-

time before the one conducted by the Union.  Like the Union™s 
campaign, that earlier campaign 
also had not resulted in selec-
tion of a bargaining agent by Respondent™s employees.  If noth-
ing else, nevertheless, that overa
ll sequence of successive union 
campaigns served to show Respondent that conclusion of an 
unsuccessful organizing campaign by one union did not mean 

that a future organizing campaign would not occur.  Thus, be-
yond retaliation, employer disc
ipline can be motivated by an 
intent to deter ﬁany further empl
oyee activity aimed at changing 
working conditions.ﬂ  Owens-Corning Fiberglass Corp. v. 
NLRB, 407 F.2d 1357 (4th Cir. 1969). 
There are several factors present which do tend to support 
the allegation that the April 30 warning notice to Williams had 
been unlawfully motivated.  She had become a supporter of the 
Union before its campaign had 
terminated.  That support con-
cededly had become known to Respondent™s officials.  As con-
cluded in section III, she had been
 subjected to coercive inter-
rogation by her immediate supe
rvisor Betty Krueger.  An 
unlawful warning notice had been issued to another supporter 
of the Union less than 3 months before the one issued to Wil-
liams.  Even so, those facts are not conclusive evidence of 
unlawful motivation. 
ﬁIf an employee provides an employer with sufficient cause 
for [discipline] by engaging in conduct for which he would 
have been [disciplined] in any event, and the employer [disci-
plines] him for that reason, the circumstance that the employer 
welcomed the opportunity to [discipline] does not make it dis-
criminatory and therefore unlawful.ﬂ  (Footnote omitted.)  
 CLINTON ELECTRONICS CORP 491Klate Holt Co., 161 NLRB 1606, 1612 (1966).  Obviously, in 
the context presented here, the 
operative or crucial phrase in 
that quotation is ﬁthe employer [disciplines] him for that rea-
son[.]ﬂ  Respondent argues that
 its warning notice had been 
motivated solely by the excessive break and would have issued 
to any employee, union supporter or
 not, in the circumstances.  
The testimony supporting that argument was provided by Mate-
rials Manager Winkeler, the immediate supervisor of Supervi-
sor Krueger and, accordingly, th
e intermediate supervisor of 
Williams. 
He had conducted the above-me
ntioned April 17 departmen-
tal meeting, discussed furthe
r below, during which the 10-
minute restriction on breaks had been
 reiterated.  It had been to 
him, following the morning break on April 29, that Coating 
Manager Hutchison reported ha
ving seen Williams taking a break in excess of 10 minutes, as 
also discussed further below. 
After having been informed by Hutchison of William's ex-
cessively long morning break, Winke
ler testified that he spoke with his immediate superior, then-Director of Manufacturing 
Dave Salamone, an admitted statutory supervisor and agent of 
Respondent during that period.  
Salamone did not appear as a witness, though Director of Opera
tions Thomas D. Clinton, also 
an admitted statutory supervisor and agent of Respondent, testi-
fied that, as of the hearing, 
Salamone continued to work for 
Respondent as its director of sales.  It had been during their 
conversation on April 29, accordi
ng to Winkeler, that the deci-
sion had been made to issue a written warning notice to Wil-
liams.  As to that decision, Wi
nkeler testified, ﬁwe discussed 
what we needed to do and what I had, I had my mind made up 
that I felt it was, the violation required a written warning.  And 
I discussed that with him and we agreed that that™s the action I 
would take.ﬂ 
There is no inherent illogic to that account of the decision 
and the reasons underlying it.  As 
discussed in section V, infra, 
however there also had been a logical appearance concerning 

the warning notice issued to Lee.  But, as concluded in that 

section, when the surface plausibility of that reason is pierced 
by more careful examination of the evidence, it loses its plausi-
bility and unlawful motivation is revealed.  Of course, as set 
forth in section I, it is the actual motivation of the disciplining 
employer which is at issue where there are allegations of dis-
criminatory motivation.  As a result, it is to the evidence under-
lying Respondent™s defense to 
Williams™ warning notice that 
discussion must turn. 
With respect to the sequence of events which assertedly led 
Winkeler to learn about the excessively long morning break of 
Williams on April 29, Winkeler testified that he had been told 
by Manager Hutchison that she and Bahling had seen Williams 
exceed the 10-minute limit during 
the latter™s morning break 
that day.  Both of those managers did testify to having been in 

the finishing or satellite cafeteria, on their own break, where 
Williams was taking her break.  Both managers testified to 
having observed Williams take a break of more than 10-
minutes. Hutchison testified that, after 
having left the breakroom, ﬁI 
looked up [William's] manager [W
inkeler] and told him that 
she had been on extended break.ﬂ  Bahling testified that, 

ﬁWhen I left the break area I ran into [William's] supervisor, 
Betty Kruegerﬂ and reported to Krueger having seen Williams 
taking more than 10 minutes for break.  Krueger agreed that she 
had received that report from Bahling.  Both Winkeler and 
Bahling testified that, later that day, he had talked to her about 
Hutchison™s report and that she had confirmed having seen 
Williams taking an excessively long break that morning. 
After Winkeler spoke with Sala
mone and they made the de-
cision to issue the warning notice to Williams, he informed 
Krueger that he intended to do so.  As set forth above, on the 
following day the warning notice was issued to Williams during 
a meeting with Krueger, Winkel
er, and Judson.  There is noth-
ing inherently illogical about the 
foregoing sequence of events 
provided by Respondent™s official
s.  Still, the General Counsel 
has adduced evidence, which facially might appear to under-
mine Respondent™s defense concerning the motivation for the 
warning notice. First, there is evidence that prior to April 20 Respondent had 
been tolerating morning and afternoon breaks, which exceeded 

10 minutes in length.  For exampl
e, former salvage department 
and coating department employ
ee Mark McIntire and, also, 
former salvage department and 
coating department employee 
Nora St. Germain each testified to having been allowed to leave 
a minute early for breaks and to having been allowed to return a 
minute late from breaks, thereby enabling employees to spend a 
full ten minutes on their breaks.  
Holly Vineyard testified that 
coating department employees 
had been taking 15 and some-
times 20-minute breaks.  And Williams testified not only that 
shipping and warehouse employee
s ordinarily took 15-minute 
breaks, but also that supervisors,
 specifically Krueger, had been 
aware of those excessively long breaks and had told employees 
that they could take them.  Indeed, Krueger conceded that em-
ployees ﬁtend to backslideﬂ with regard to break lengths. 
One indicium of unlawful motivation is treatment of union 
supporters differently than has been the treatment accorded 
ordinarily to other employees.  
ﬁProof of discriminatory motive 
is critical, although it can in so
me situations by inferred from 
the mere fact of differences in treatment.ﬂ (Citation omitted.)  

Teamsters v. United States
, 431 U.S. 324, 335, fn. 15 (1977).  
ﬁIllegal motive has been held supported by . . . . variance from 
the employer™s ‚normal employment routine.™ﬂ  
McGraw-Edison Co. v. NLRB
, 419 F.2d 67, 75 (8th Cir. 1969).  Nonethe-
less, there is one fact here, which precludes the testimony re-
counted in the preceding paragraph from supplying meaningful 
evidence of inconsistent treatment of Williams. 
On April 17, almost 2 weeks before Williams was observed 
taking her excessively long mo
rning break, Winkeler had con-
ducted a departmental meeting,
 admittedly attended by Wil-
liams, during which he specific
ally reminded the assembled 
employees to confine their breaks to no more than ten minutes 

in length.  In other words, whatever had been the practice being 
allowed with regard to break lengths prior to April 17, 
Winkeler had told Williams and the other assembled employees 
on April 17 to observe the length of breaks as specified in the 
handbook.  Certainly, there is
 nothing unlawful under the Act in discontinuing a practice of 
toleration of excessively long 
breaks.   There is no principle requiring that ﬁmisconduct once 
tolerated at all must be tolerated forever.ﬂ  
NLRB v. Eldorado 
Mfg. Corp., 660 F.2d 1207, 1214 (7th Cir. 1981).  See also, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492Washington Materials, Inc. v. NLRB
, 803 F.2d 1333, 1340 (4th 
Cir. 1986). 
Nevertheless, there also is evidence of two other facts, 
which, in other circumstances, might cast doubt upon the 
weight to be accorded to Winkeler™s April 17 reiteration of the 
rule, as a legitimate defense.  The first is that there were seem-
ing discrepancies in the accounts
 of Respondent™s witnesses as 
to what had led Winkeler to make that reiteration. 
Respondent™s managers attempt to conduct departmental 
meetings on a monthly basis, 
subject to business needs.  
Winkeler testified that, before 
such meetings, he had always 
asked Supervisor Krueger ﬁif there™s anything that she would 

like me to bring up,ﬂ and, further, that before the April 17 de-
partmental meeting, ﬁshe requested for me to just review with 
them and point out to them that
, to, that breaks are ten minutes 
long and she felt that some peop
le may have been abusing it 
and asked me that I review that, which I did.ﬂ  Krueger agreed 
that she had ﬁtold him, yes.  I to
ld him thatﬂ she desired to have 
the subject of breaks discussed 
during that April 17 meeting. 
Manager Bahling, however, testified that, during a meeting 
with managers prior to April 17, then-Director of Manufactur-
ing Salamone had instructed the 
managers that he ﬁwanted each 
one of us to bring up in our meet
ings that breaks were ten min-utes.  We all were told to do [that] and we did.ﬂ  Neither 
Winkeler nor Krueger made referen
ce to such an instruction by 
Salamone.  Even so, their accoun
t of how the subject of break-lengths had come to be raised on April 17 is not necessarily 

contradictory of Bahling™s testim
ony.  As an objective matter, 
Salamone could have issued his di
rective.  Winkeler could have 
asked Krueger if there was anything she wanted to have dis-
cussed.  And she could have me
ntioned the length of breaks, 
without adding that the subjec
t was one which Salamone had 
directed the managers to raise 
during their departmental meet-
ings. It must not be overlooked that the General Counsel™s dis-
criminatory motivation allegation, for William's warning no-
tice, is neither enhanced nor diminished even assuming that 
there is a direct contradicti
on among Respondent™s witnesses as 
to what led Winkeler to reiterate the break-length rule on April 

17.  However he came to do so, there is no dispute that 
Winkeler had reiterated the rule 
during the departmental meet-
ing that day.  There is no allegation that, in doing so, Respon-

dent had somehow violated the Ac
t.  ﬁAn employer™s decision 
to enforce its rules more stringently in the future is within its 

discretion and does not suggest 
discriminatory treatment.ﬂ  
(Citation omitted.)  
Camvec International
, 288 NLRB 816, 821 
(1988).  Certainly there is no basi
s for inferring that it had been 
Williams to whom Winkeler had truly been aiming his April 17 
statements about breaks.  Nor can it be inferred that, in reiterat-
ing the rule, he had somehow anticipated that Williams, alone 
of all the assembled employees,
 would choose to thereafter 
disregard the rule.  Accordingly, the important fact is that 

Winkeler did make the announcement and Williams admittedly 
had heard him say it. 
The other factor which might case doubt upon the weight to 
be accorded Winkeler™s April 17 reiteration of the rule, as an 
element of Respondent™s defense, is
 evidence that reiteration of 
the break-length rule had been 
made at previous department, 
perhaps commonly, but employees had continued disregarding 
the rule after those previous meetings.  For example, Williams 
testified that, during past departmental meetings, Winkeler had 
ﬁsaid be careful of your ten minute break,ﬂ and that he had 
ﬁalways said that.ﬂ  Similarl
y, Coating Department Manager 
Hutchison explained that ﬁwe remind them at different times, 
you know, hey, breaks are getting a little bit out of hand.  You 
get a ten minute break in the morning, you get a ten minute 
break in the afternoon.ﬂ 
Of course, absent any other evidence, that testimony would 
diminish considerably, if not oblit
erate altogether, the weight to 
be accorded Winkeler™s April 17 reiteration of the rule.  But, 
there is evidence of additional facts, which distinguish 
Winkeler™s April 17 reiteration from ones made by 
him at past departmental meetingsŠand, in the process, which also further 

illustrates the unreliability of Williams. 
At that April 17 departmental 
meeting, testified Winkeler, ﬁI 
remember distinctly . . . . that . . . . Betty [Artz], who was sit-
ting off to my left . . . . said, well, . . . . I™ve always been taking 
fifteen minute breaks.ﬂ  Accordi
ng to Winkeler, ﬁI said, wait a 
minute, Betty.  The handbook sa
ys ten minutes and effective 
immediately it is ten minutes
, no matter what other breaks 
we™ve been doing . . . .ﬂ  Williams was confronted with ques-

tions about this April 17 exchange
.  In the end, she never truly 
disputed that it had occurred.  But, she claimed that she lacked 

recollection as to whether or not the exchange between 
Winkeler and Artz had taken place.  And she did so in quite 
unconvincing fashion: 
 Q. And wasn™t there a worker who asked, well, we™ve been 
getting 15 minutes, Mr. Wink[e]ler?  Did you say [sic] a lady 
say from theŠwho was in that meeting we™ve been taking 15 
minutesŠ 
A. I don™t remember. 
Q.  Šand now you™re going to cut us back to ten? 
A. I don™t remember that. 
Q. Do you deny that she said it? 
A. I™m not denying it, because I don™t remember it. 
Q. Do you know a person named Betty Art[z]? 
A. Yes. 
Q. Did you hear Ms. Art[z] say that? 
A. I don™t remember. 
Q. You don™t remember whether it was her or you don™t re-
member the question? 
A. I don™t remember if anyone said anything like that. 
Q. But you don™t deny that they might have said that? 
A. They could have said it, yes. 
 Winkeler appeared to be testif
ying truthfully about his April 
17 exchange with Artz.  That ex
change distinguishes what he 
said during that particular depa
rtmental meeting from what he 
might have said about break le
ngths during prior departmental 
meetings.  For, on April 17 he wa
s confronted with the specific 
fact that employees had been
 taking 15-minute breaks and he 
specifically instructed the employees to stop doing so.  More-

over, despite her above-quoted seeming evasions, I am con-
vinced that Williams had h
eard the exchange and had under-
stood Winkeler™s instruction.  None
theless, thereafter she chose 
 CLINTON ELECTRONICS CORP 493to simply ignore what she had been told and continued taking 
15-minute breaks.  On April 29 she was caught doing so. 
In sum, whatever past disregard of prescribed break lengths 
had taken place and whatever 
past tolerance Respondent had 
shown of that practice, there is
 no basis for concluding that 
Respondent™s unwillingness to tole
rate an excessively long 
morning break by Williams on April 29 had displayed a vari-
ance from what had become normal routine.  Winkeler™s April 17 reiteration of the rule, accomp
anied by his exchange with 
Artz, left no room for continued disregard of the rule and, con-
sequently, obliterates any argument that issuance of the warn-
ing notice to Williams on April 30 had represented inconsistent 
treatment.  The fact that Respondent had tolerated excessive 
break lengths prior to April 17 did not oblige it to continue 
doing so thereafter, NLRB v. Eldorado Mfg. Co.
, supra, and the 
April 17 exchange between Winkeler and Artz had made plain 
to all of the assembled employees, including Williams, that the 
practice of excessive break lengths no longer would be toler-
ated. 
The second area in which evidence has been adduced which 
appears to undermine Respondent™s defense is testimony by 
Williams concerning certain April 29 statements by Krueger.  
While on her break that morning, Krueger had been carrying a 
brown supermarket-type bag.  
According to Williams, follow-
ing the break, she had been ﬁworking in the warehouseﬂ when 

Krueger approached and asked if the truck parked behind the 
cafeteria was assigned to Williams.  Williams said that it was 
not. Following some further incons
equential conversation, ac-cording to Williams, Krueger ﬁsaid that I had a brown bag that I 
had taken to break.  She wanted to know what the brown bag 
was,ﬂ and ﬁI told her it was my personal stuff.ﬂ  Then, Williams 
testified, ﬁShe asked me, she told me that I had a list that I was 
showing people in the cafeteria 
and they were looking at it or 
something.ﬂ  After it dawned on her what Krueger was talking 
about, testified Williams, she explained to Krueger that it was 

an address list for her son™s graduation and ﬁtook it out and 
showed it to her.ﬂ 
According to Williams, after looking at the list, Krueger 
ﬁjust handed it back to me.  And then she wrote something 
downŠthe paper.  But then she said according to Williams, 
after looking at the list, Kruege
r ﬁjust handed it back to me.  
And then she wrote something downŠthe paper.  But then she 
said that Blanche Hutchison and Ellen Bahling had seen me 
take a 15-minute break.  And I said, yeah.ﬂ  ﬁI didn™t think 
anything about it,ﬂ Williams testified, ﬁI started to drive away 
and then I stopped her and aske
d her was there a problem with 
my 15 minute break.  And she said that, well, you know what™s 
been going on at Amrock [sic].ﬂ
17  Williams testified that she 
had been puzzled by that remark: 
 I didn™t understand it because that™s not what, I just 
asked her about my break.  A
nd she said, I asked her, well, 
what do you, what do you mean about, what are you talk-
                                                          
 17 Though there is only scant evidence concerning it in the record, 
Krueger testified that Amerock ﬁis 
a big corporationﬂ located ﬁon the 
west side of Rockfordﬂ where a
nother labor organi
zation had unsuc-cessfully conducted an organizing campaign. 
ing about with Amrock [sic] And she said, well, they are 
trying to get a union in there.  And I looked at her and I 
said, well, what™s that go to do with me?  Williams testi-
fied that Krueger said nothing furtherŠﬁwe just dropped itﬂŠand the conversation concluded. 
 Krueger denied having said an
ything to Willia
ms about Am-erock and, also, having said did Williams know that employees 
were trying to get a union into Amerock.  As to what she had 
said to Williams, Krueger testified, ﬁI told her what Ellen 
Bahling had told me, that she had extended her break. And yes.  
I did talk to her about it.  I did say to her, I did tell her that she 
had taken a long break,ﬂ and, further, ﬁI told her that I knew 

that sheŠthat Ellen had told me that she had been there for 
over ten minutes, more like 15, or even beyond.ﬂ 
Krueger agreed that she had mentioned the brown bag to 
Williams: ﬁI told her that Ellen had mentioned about this brown 
bag in the work area.  And I asked her if she would mind telling 
me what was in it.ﬂ  Although Kr
ueger never denied expressly 
having asked Williams about a list, she did testify that she did 
not believe that she had been told by Bahling that Williams had 
produced a piece of paper while in the cafeteria on morning 
break.  Asked if she had menti
oned a list to Krueger, while 
speaking to Krueger on April 29, an obviously puzzled Bahling 
answered, ﬁA list? No,ﬂ and then testified, ﬁWe did not talk 
about a list.ﬂ The General Counsel places somewhat heavy reliance upon 
the brown bag and list in support of an allegation that, on April 
29, Respondent ﬁcreated an 
impression among its employees 
that their union activities were under surveillance.ﬂ  Yet, there 
is no evidence that brown bags had been involved in the Un-
ion™s organizing campaign 
among Respondent™s employees. 
Nor is there evidence that brown bags had played any part in 
the organizing campaign at Re
spondent, which had preceded 
the one conducted by the Union.  Further, there is no evidence 

that brown bags had been a feature of an organizing campaign 
at Amerock, nor in any other 
organizing campaign conducted in 
the Rockford area.  There is no evidence that any of Respon-

dent™s employees, including Williams, had perceived brown 
bags as somehow associated with union support or activity. 
And no cases have been cited in
 which brown bags were an 
aspect of union activities by employees.  Even if a few such 

cases do exist, there is no basis for concluding that, during the 
Board™s history, brown bags have
 been ordinarily associated 
with organizing campaigns. 
In sum, there is no basis for inferring that Krueger™s admitted 
question about what was in the 
brown bag would naturally lead 
an employee to conclude that
 Respondent was ﬁclosely moni-
toring the degree and extent of [h
er] statutorily protected efforts 
and activities.ﬂ  
United Charter Service, supra.  In fact, by 
April 29 there had been approval of the withdrawal of the Un-
ion™s representation petition and there is no evidence whatso-
ever that any organizing activ
ity continued at Respondent.  
Moreover, there is no evidence that an employee would natu-

rally have concluded that Hutchi
son and Bahling™s presence in 
the satellite cafeteria during th
e morning of April 29 had meant 
anything other than that they were taking their breaks there.  Of 
course, as discussed above, conc
lusion of the Union™s organiz-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494ing campaign would not necessari
ly preclude an employer™s 
discriminatory motivation.  Howe
ver, that fact, coupled with 
the absence of any evidence of some other form of statutorily 
protected activity in progress, w
ould diminish, if not altogether 
obliterate, a reasonable perception by an employee that 
Krueger™s question about the bag 
somehow pertained to activity protected by the Act. 
Beyond that, Krueger™s inquiry about the brown bag appears 
to have been the product of nothing more than simple curiosity.  

Bahling testified that she had observed Williams carrying the 
bag during the morning break on April 29 and, further, had 
mentioned it to Krueger, ﬁJust as a matter of the conversation.  
We™re conversation [sic] and I™m telling her about the over stay 
of the break.  I said she had a large brown, like a shopping bag 
with her.ﬂ  Krueger testified that, in the past, she had only ob-
served Williams carrying ﬁlike a folder that she carried bowling 
papers inﬂŠﬁI think it was green,ﬂ she testified, and similar to, 
ﬁbut thinnerﬂ than the accordion-type folder displayed to her 
during the hearing.  Accordingly, 
there was an inherent logic to 
Krueger™s explanation for having raised the subject of the 

brown bag with Williams and having asked what was in it. 
Williams did testify that she had carried brown shopping 
bags at ﬁcertain times
ﬂ in the past at Respondent, whenever ﬁI 
have to go to the bathroom or if I feel I might need to go to the 
bathroom, I have the bag with me.ﬂ  Even if true, Williams 
never claimed that either Bahling or Krueger had seen her car-
rying such a bag prior to April 29.  And Krueger denied having 
been aware that Williams had carried around a brown bag on 
occasion. Thus, there is no basis for concluding that there had 
not been a logical reason for either Bahling or Krueger to take 
note of the brown bag being carried by Williams while on break 
during the morning of April 29. 
As quoted above, William™s claimed that, in addition to the 
brown bag she had been asked by Krueger about the list.  Even 
if true, that would not have been a naturally perceived reference 
to something connected with a union.  Williams testified that 

she had run ﬁtwo differentﬂ football pools at Respondent during 1995 and had taken orders for ﬁGirl Scout cookies [and] Market 
days,ﬂ a food sale program from which local schools derive 
financial benefit.  Presumably, 
such conduct involved recording 
on paper the people who participated and the particulars of their 
participation.  So, it would not
 have been all that unusual for 
Williams to display lists.  In these circumstances, even if Wil-

liams had brandished a list during her April 29 morning break 
and even if Krueger had inquired about it, there is no logical 
basis for concluding that an employee would naturally have 
connected such an inquiry to union activities, esp
ecially as the 
Union™s campaign had terminated by April 29. 
In any event, like the supposed
 Amerock-related statements, 
which Krueger expressly denied having made to Williams, it 

appeared to me that the purported ﬁlistﬂ related remarks which 
Williams described was testimony by Williams created out of 
the whole cloth.  It should not
 escape notice that, having heard 
Winkeler™s reiteration of the break-length rule less than two 

weeks earlier, as well as his exchange with Artz, it would have 
made no sense on April 29 for Williams, as she claimed, to 
have asked Krueger if there wa
s ﬁa problem with my 15 minute 
break.ﬂ  I think she well knew that length of her break was a 
problem and constructed a conversation containing comments 

by Krueger, which might absolve her (Williams) from the 
warning notice which she eventually received on the following 
day.  That is, it appeared that Williams attributed those April 29 
remarks to Krueger to make it se
em that the warning notice had 
been unlawfully motivated.  Therefore, I do not credit her tes-

timony about Krueger asking about the list and making state-
ments about Amerock.  Further, I conclude that the evidence 
concerning Krueger™s inquiry about the brown bag does not 
establish an impression of surveillance. In these circumstances, 
the evidence does not support the April 29 impression of sur-
veillance allegation and I shall recommend that it be dismissed. 
Shorn of any direct evidence 
of unlawful motivation for Wil-
liam's April 30 warning notice, the record is left with evidence 
that, at best, could only support 
an inference of such motiva-
tion.  A third area in which evidence has been adduced which 
might undermine Respondent™s defense, and also supply an 
inference of unlawful motivation, involves the quantum of the 

penalty imposed upon WilliamsŠa written warning noticeŠin 
light of the seeming insignificance of the offense committed, 
overstaying a break on a single occasion.  To be sure, the Board 
and its administrative law judges are not free to substitute their 
business judgment for that of respondents.  See, e.g., 
Douglas Aircraft Co.
, 308 NLRB 1217, 1224 (1992).  Nevertheless, ﬁif 
the employee is a good worker and his breach of the work rules 
trivial, the more rational explanation for the [discipline] may be 
invidious motivation.ﬂ  Neptune Water Meter Co. v. NLRB
, 551 F.2d 568, 570 (4th Cir. 1977).  See also, 
Electric-Flex Co. v. 

NLRB, 570 F.2d 1327, 1332 (7th Cir. 1978); 
NLRB v. Florida 
Medical Center, Inc.
, 576 F.2d 666, 672 (5th Cir. 1978). 
As set forth above, the first st
ep in Respondent™s stated dis-
ciplinary procedure is a first written warning notice.  Still, there 

is some basis for finding that verb
al warnings have been a more usual past disciplinary measure 
for overstaying a break, at least 
for a first discovered infraction. 
 But, as Winkeler explained, 
more was involved here than merely an extended break. 
He testified that, ﬁI made a 
decision and got a concurrence from Mr. Salamoneﬂ that a written warning should issue to 
Williams.  His reason for that disciplinary measure, testified 
Winkeler, had been ﬁthat I made
 it clear, perfectly clear the 
week before or two weeks before
 [that breaks were limited to 
ten minutes] and that she went and did it [took an extended 
break] in front of two managers.  It was blatant.ﬂ  Obviously, 
there is a basis for such a conclusion: Williams had attended the 
April 17 departmental meeting and I am convinced that she 
heard the Winkeler™s exchange w
ith Artz; she took an extended 
break during the morning of April 29; and, she did so notwith-
standing the fact that she knew th
at two managers were present 
in the finishing or satellite cafeteria.  Clearly, ﬁblatantﬂ is an apt 
characterization of her conduct, viewed from an objective per-
spective.  Indeed, insubordination may be an even more accu-
rate one. Beyond that, it should not be overlooked that overstaying a 
break is not so trivial an offense, in the circumstances of Re-
spondent™s operations, as might be the fact in some other situa-tions.  General Counsel™s witn
ess Vineyard explained that, 
because breaks are staggered, employees returning late from 
breaks cut into the length of breaks which employees, sched-
 CLINTON ELECTRONICS CORP 495uled for succeeding breaks, have 
available to them for break:  
ﬁI had told [Supervisor Prock] that there were some people who 
were coming back late from th
eir break, making my break 
shorter, making it difficult 
for everybody to get bathroom 
breaks.ﬂ  Thus, there is support 
for Winkeler™s testimony that 
the 10-minute break rule is ﬁas important as any other rule, if 
you ask me.ﬂ  And there is no basis for concluding that issuance 
of a first written warning notice, 
the stated first step in Respon-
dent™s disciplinary procedure, had been disproportionate disci-

pline for the offense committed by Williams during the morn-
ing of April 29. 
A fourth consideration with respect to Respondent™s defense 
are the roles played by various supervisory officials in what, 
after all, is no more than simply the issuance of a warning no-
tice to an employee.  For example, there is some evidence that 
ordinarily it is a supervisor, 
not a manager, who makes deci-
sions concerning issuance of wa
rning notices to Respondent™s employees.  But, here it had 
been Winkeler who had made the decision to issue the first written warning notice to Williams on 

April 29.  Still, Krueger testified that before she disciplined an 
employee, she ordinarily ﬁhad to contact my manager,ﬂ as well 
as the personnel department.  Winkeler corroborated that testi-
mony by Krueger, explaining that
 when discipline is meted out 
to an employee in his department
, usually the supervisor comes 
to him and the discipline occurs only ﬁwith my concurrence.ﬂ  

Accordingly, Winkeler™s involvement
 in discipline of Williams 
was not so extraordinary as otherwise might be the fact. 
Beyond that, it had been to Winkeler that Hutchison had re-
ported the excessive break taken by Williams.  And it had been 
Winkeler who had reiterated the break-length rule on April 17 
and who had specifically cautio
ned Artz, and the other assem-
bled employees, including Wi
lliams, that 15-minute breaks 
would not be tolerated. 
 In a meaningful sense, therefore, it had 
been Winkeler™s own direction that
 Williams had disregarded.  
Viewed in that light, his involvement in the disciplinary deci-
sion is not all that extraordinary.  Certainly there is no evidence 

that managers have never di
sciplined employees of Respon-
dent. To be sure, neither of the managers who had observed Wil-
liams in the cafeteria on April 29 had said anything to her about 
the excessively long break which she was taking. Beyond that, 
neither of them was the manager who issued the warning notice 
to Williams, although they had been the ones who had wit-
nessed her infraction of the rule.  However, with regard to not 
having said anything to Williams during the course of the 
break, Bahling testified, ﬁThat™s not our job,ﬂ because, ﬁIf we 
see something wrong, another work
er in another area we will 
report it to the manager or the s
upervisor of that person, but we 
don™t take it upon our self to counsel the person.ﬂ  ﬁI think it™s 
called the chain of command,ﬂ she testified when questioned 
further about the subject.  Ob
viously that testimony applies 
with equal force to any question regarding why neither Hutchi-

son nor Bahling had been the official who issued the written 
warning to Williams.  Neither was the intermediate supervisor 
of Williams; that supervisor was Winkeler. 
It is accurate that while Em
ployee Relations Supervisor 
Ploplys had signed the warning notice, it had been her superior, 
Judson, who had attended the meeting during which the warn-
ing notice was issued to Williams
.  Yet, all of Respondent™s 
officials, who appeared as w
itnesses and who were questioned 
about the subject, testified 
that someone from the personnel department approves discipline d
ecisions before they are im-

plemented.  And someone from th
at same department sits in 
whenever the discipline is administered to the employee. 
It is undisputed that by April Respondent was beginning to 
experience the affects of a bus
iness downturn and was in the process of downsizing its personne
l complement.  As a result, Ploplys testified, ﬁat that time, I was meeting with all of the 
people and supervisors, that were
 giving me the names of peo-
ple that wanted the layoff,ﬂ with the result that she was too 
busy with other duties to attend the meeting with Williams:  ﬁI 
was all over the plant, meeting 
with people.ﬂ  So, Judson re-placed her during the meeting with Williams.  That testimony 

by Ploplys is logical.  It was 
not contradicted by any other tes-
timony, nor is it contrary to any other evidence adduced by the 
parties.  As a result, Judson™s participation in the April 30 dis-
ciplinary meeting is not a fact
or, which detracts from Respon-
dent™s defense. 
What does appear unusual, at 
least based upon the evidence 
adduced, is that Winkeler chose to discuss William's infraction 
with then-Director of Manufacturing Salamone before making 
the final decision to issue a warning notice to her.   There is no 
evidence that a manager contem
plating disciplining an em-
ployee ordinarily would confer first with the director of manu-

facturing about the subject.  Neve
rtheless, it would be difficult 
to conclude that a false defense 
is shown merely on the basis of 
that single fact, much less to also infer unlawful motivation 
from it. It is hardly uncommon in human affairs for people to talk 
over proposed courses of action with someone else; if for no 
other reason than to hear the logic of what is planned by think-
ing out loud about it.  Further, 
as he testified, Winkeler ap-
peared to have been particularly perturbed at learning, on April 
29, that Williams had chosen to disregard an instruction which 
he had given her and other empl
oyees less than two weeks ear-
lier.  It would not be particular
ly surprising for someone in his 
position to, in effect, let off steam by expressing that perturba-
tion to someone else, such as Salamone. 
Beyond that, it should not be overlooked that Winkeler ad-
mittedly knew that Williams had been one of the Union™s sup-
porters.  By April 29 the Union™s campaign had concluded, but 
both unfair labor practice charges had been filed and those 
charges remained pending matter
s.  Viewed from Respondent™s 
perspective, it was not unlikely 
that another charge would be 
forthcoming should a warning notice be issued to Williams.  In 
such circumstances, it would not 
be illogical for a manager to 
confer with his superior, with whom he might not ordinarily 
confer, before disciplining Williams, to try to confirm that his 
lawfully motivated action would not leave Respondent vulner-
able to an allegation of an unfair labor practiceŠthat is, to 
ﬁprepare[e] for a possible unfair la
bor practice charge . . . .ﬂ  
Mac Tools, Inc., 271 NLRB 254, 255 (1984).  No less applica-
ble to this type of situation, 
arising under the Act, is the reason-
ing expressed more recently in an age discrimination setting:  
ﬁNo inference of guilt can be drawn from awareness of one™s 
legal obligations; to do so would 
be to promote the ostrich over  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496the farther-seeing species.ﬂ  
Partington v. Broyhill Furniture 
Industries, Inc.
, 999 F.2d 269, 271 (7th Cir. 1993). 
Finally, Director of Opera
tions Thomas Clinton acknowl-
edged that he had been spoken to by Salamone and Winkeler 
about their intention to issue the warning notice to Williams:  
ﬁThey come [sic] up to me, talked to me, asked me, explained 
the situation and I agreed with it.ﬂ  Clinton claimed that it was 
not unusual for such conversations to occur and that his subor-
dinates commonly discu
ssed with him their intentions to issue 
warning notices to employees under his ultimate supervision.  
True, he was not able to ﬁrecallﬂ a single instance of such prior 
discussions.  Still, he appeared to be testifying credibly about 
those prior discussions.  And even if there never had been such 
a prior conversationŠeven if Clinton was gilding the lilyŠthe 
reasoning in the immediately fo
regoing paragraph applies with 
no less force to Salamone and Winkeler™s advance notice to 
Thomas Clinton, than it does to Winkeler™s conversation with 
Salamone.  After all, were Resp
ondent disposed to avoid possi-ble litigation over a clear violation of one of its rules, Clinton 
presumably was the logical official to make such a tactical 
decision which, in the final analysis, would be viewed as a 
condonation. In sum, Respondent™s eviden
ce underlying its defense to 
William's warning notice is logical and has been presented by 
witnesses who were credible.  Whatever past infraction of the 
break-length rule had been tole
rated was negated by Winkeler™s 
April 17 remarks to Williams and to other assembled employ-
ees.  While Williams had been th
e target of unlawful interroga-tion approximately 2 months ea
rlier and had become a known 
supporter of the Union, Supervisor KruegerŠwho engaged in 
that unlawful interrogationŠwas
 not involved in the actual 
decision to issue the first written warning notice to Williams.  
Nor, given William's lack of 
candor, is there any direct evi-
dence of unlawful motivation for 
issuance of the warning notice 
to her.  She did violate the 
rule.  Two managers caught her 
doing so.  No evidence of unlawful motivation can be inferred 
from the sequence of events that led to the decision to issue a 
first written warning notice to Williams.  Therefore, I conclude 
that a preponderance of the credible evidence does not support 
a conclusion of unlawful motivation and I shall recommend that 
the allegation pertaining to Wi
lliam's warning notice be dis-
missed 
V.  THE WARNING NOTICE ISSUED TO DAN LEE 
A contrary result has been s
hown to be warranted with re-spect to the first written warning notice dated February 9, and 
issued to Dan Lee on February 12.  That warning notice states, 
in pertinent part, ﬁComplaints have been brought to our atten-
tion that you violated the so
licitation policy 
on page 27Špolicy 
2 of the Company handbook.ﬂ  That section of Respondent™s 

handbook reads, ﬁAll solicitations
 is [sic] prohibited except 
when both the person doing the soliciting and the person being 
solicited are on break, on meal ti
me, or otherwise are properly 
not engaged in performing their work tasks.ﬂ 
Paragraph 6(c) of the complaint in Case 33ŒCAŒ11536 re-
cites that rule.  Then, paragraph 8 of that complaint pleads that, 
ﬁBy the conduct described above 
in paragraph 6, Respondent 
has been interfering with, restraining, and coercing employees 
in the exercise of the rights guaranteed in Section 7 of the Act 
in violation of Section 8(a)(1) of the Act.  However, no argu-
ment is advanced in support of the allegation that the rule, it-
self, violates the Act.  On its face, the rule does no more that 
prohibit solicitation whenever 
either employeeŠsolicitor or 
soliciteeŠis working.  A no-solicitation rule is lawful so long 

as its prohibition is confined to ﬁperiods when employees are 
performing actual job duties, peri
ods which do not include that 
employee™s own time such as lunch and break periods.ﬂ  
Our Way, Inc.
, 268 NLRB 394, 395 (1983).  As published, Respon-
dent™s rule specifically excludes break and ﬁmeal times,ﬂ as 
well as times when employees ﬁotherwise are properly not en-
gaged in performing their work tasks,ﬂ from the breadth of its 
proscription.  Consequently, Re
spondent™s no-solicitation rule is not overly bread and, as publ
ished, does not violate the Act for any reason. 
In view of that conclusion, there is no basis for concluding 
that the February warning notice issued to Lee had been based 
upon an unlawfully broad no-solicit
ation rule.  Nevertheless, 
the evidence shows that the ru
le had been relied upon as the 
basis for issuing a first written 
warning notice to Lee.  In con-
sequence, the issue becomes whet
her violation of the rule had 
been the sole motivation for issuing that warning notice to Lee 
or, alternatively, whether the rule had been utilized as a pretext 
for retaliating against Lee becaus
e of his union activity or as a 
means of deterring other activity
 by Lee which is protected by 
the Act. 
Lee had begun working for Respondent during late 1977.  He 
worked in the maintenance department.  By 1996 he had be-
come subject to the immediate supervision of Maintenance 
Supervisor Daniel Long, an admitted statutory supervisor and 
agent of Respondent, and to the 
intermediate supervision of Manager John Errico.  Respondent
 concedes that Lee had been 
a supporter of the Union and, further, that it had been aware of 
Lee™s support for the Union by th
e time that it issued the first 
written warning notice to him. 
It also is uncontroverted that
 on Monday, February 5, Lee 
had left the maintenance department and had gone to the yoke 
pinning department where he enga
ged in a conversation with at 
least one of the yoke pinners,
 Leonard Thomas Walsh, about 
the Union.  It is that exchange with Walsh which is the assert-
edly sole basis for issuance of the warning notice to Lee on the 
following Monday, February 12. 
 As described above, Respon-
dent has a valid rule, which prohibits employees from soliciting 

when either the solicitor or solicitee is working.  Lee claimed 
that, when he had spoken with Walsh on February 5, he had 
thought that Walsh had been on break.  Walsh denied that he 
had been on break at that time 
and testified that he had been 
working. As discussed in section I, in 
evaluating an allegation of dis-
crimination, the ultimate issue is the actual motivation for the 

assertedly unlawful action.  More specifically, at issue is the 
actual motivation of the official or officials who made the deci-
sion to take an allegedly unlawful action.  
Advanced Installa-
tions, Inc.
, 257 NLRB 845, 854 (1981), enfd. mem., 698 F.2d 
1231 (9th Cir. 1982).  ﬁThe state of mind of the company offi-
cials who made the decision . . . . reflects the company™s motive 
forﬂ discipline.  
Abilene Sheet Metal, Inc. v. NLRB
, 619 F.2d 
 CLINTON ELECTRONICS CORP 497332, 336 (5th Cir. 1980).  As to that issue, however, the record 
is not altogether clear as to exactly who had made the decision 
to issue the warning notice to Lee. 
The notice is signed by Operat
ions Manager Thomas Clin-ton, by employee relations supe
rvisor Ploplys and by mainte-
nance supervisor Long.  Long te
stified that, during the morning 
of Friday, February 9, he ha
d been summoned to the personnel 
department where he met Direct
or of Personnel Judson, Super-
visor Ploplys and Dayton Larson, the manager of the yoke pin-
ning department.  Only Long de
scribed with specificity what 
had occurred during that meeting. 
According to him, Judson said 
that another worker had filed 
a complaint against Lee with Prefinishing and Yoke Pinning 
Supervisor Emma Hall:  ﬁHe sa
id that Dayton Larson had come 
to him with a complaint that one of . . . . Emma Hall™s employ-
ees at that time was being solicited and had a complaint about 
it, he™d filed a formal complain
t.ﬂ  Long testified that Judson 
further said that the employee, who was not named during that 

meeting, had reported ﬁthat Da
n Lee had been in the [yoke 
pinning] departmentﬂ where he solicited the unnamed employee 
and that the latter ﬁhad gotten upset with [Lee] and came 
through Emma to Dayton and registered a complaint that he did 
not want to be bothered at his 
work station when he was work-ing.ﬂ ﬁWe had talked about, we™d talk
ed about and decided at the 
time that we should give [Lee] a written warning,ﬂ testified 

Long, because, ﬁwe had had 
some problems with Dan Lee 
walking throughout the plant.  I™d had complaints from three 
different managers at the time about him being in their area, 
talking and bothering employees.
  And also we [now] had a 
formal complaint at the same time from another employee that 
we thought was very serious.ﬂ  
The three managers identified 
by Long were Bahling, Hutchison, and then-manager of Coat-

ing, Dave Coke.  Coke did not appear as a witness.  Still, 
Bahling and Hutchison were called as witnesses and both testi-
fied to having complained, during early 1996, about Lee having 
wandered into their department
s and having engaged in conver-sation with employees working there.  But, those earlier in-
stances are not dispositive of 
Respondent™s motivation for hav-
ing decided to issue the first wr
itten warning notice to Lee dur-
ing February.  For, ﬁan empl
oyer cannot carry its burden of 
persuasion by merely showing that it had a legitimate reason 
for imposing discipline ag
ainst an employee.ﬂ  
Hicks Oils & 
Hicksgas
, 293 NLRB 84, 85 (1989).  See also, 
Douglas Aircraft 
Co., 308 NLRB 1217, 1221 (1992), and cases cited therein. 
Long advanced internally contradictory testimony, with re-
spect to who had actually made the decision to issue the warn-
ing notice to Lee.  At one point Long testified, ﬁThe decision 
was made by me.  I believe it 
would normally be my decision.  
It was a first written warning.ﬂ 
 Yet, at other points Long con-
tradicted that testimony, claiming that, no, he had not actually 
made the decision, but had merely made a ﬁsuggestionﬂ that 
Lee receive a warning not
ice:  ﬁIt was my suggestion and this is 
what happened.ﬂ  If true, however, that latter testimony leaves 
up in the air who had been the 
actual decision-maker.  That 
uncertainty is not clarified by other testimony given by Long in 
connection with the decision to issue a warning notice to Lee: 
ﬁwe™d talked about and decided at the time that we should give 
him a written warning,ﬂ and, ﬁWe made that decision on the 
fact that we had had some 
problems with Dan Lee walking 
throughout the plant.ﬂ 
According to Long, It had been
 Judson™s idea ﬁthat we would 
have to talk aboutﬂ disciplini
ng Lee, after which he and Judson 
ﬁconferred back and forth with one anotherﬂ and ﬁJudson con-
sulted with our counsel on whether this was the appropriate 
action to take.ﬂ  Of course, as 
set forth in section IV, there is 
nothing inherently wrongful about consulting with counsel 

about a decision to discipline a union supporter. Still, from this 
particular portion of Long™s testimony, it would appear that 
Judson had either made the decision to discipline Lee or, at 
least, had participated in making it or, at least, had suggested 
that Lee be disciplined.  But 
Judson was never called as a wit-ness by Respondent, though there was neither evidence nor 

representation that he was not available to be called as a wit-
ness.  Thus, there is no testimony from him which could clarify 
Long™s internally contradictory 
testimony as to who had made 
the actual decision to issue the warning notice to Lee during 
this supposed four-supervisor
 meeting on February 9. 
Aside from the absence of clarification of Long™s internally 
contradictory account as to who 
had actually made that deci-
sion, to the extent that Judson made
 or participated in that deci-
sion, Respondent™s failure to call him as a witness warrants an adverse inference with regard to 
the validity of its defense.  As 
set forth above, ﬁthe crucial inqui
ry must be directed to the 
state of mind of the official who had made the decision to effectuateﬂ an allegedly unla
wful disciplinary decision.  
Ad-vanced Installations, Inc
., supra.  Failure to call such a deci-
sion-maker, to provide firsthand evidence concerning his moti-
vation, warrants an inference adverse to a respondent regarding 
its motivation.  
Douglas Aircraft, supra, 308 NLRB at 1221. 
That situation is not corrected
 by the testimony of Ploplys 
and Larson, both of whom were 
called as witnesses by Respon-
dent.  For, neither one of them
 described a meeting such as 
Long testified had occurred.  Both
 of them did describe a meet-ing with Judson during which a decision was made to issue the 
warning notice to Lee.  But, ne
ither Ploplys nor Larson placed 
Long as having attended that meeting.  As a result, rather than 
corroborating the testimony given 
by Long, Ploplys and Larson 
gave testimony, which tended to 
contradict that of Long.  Be-
yond that, Larson™s description of
 that three-supervisor meeting 
created additional contradicti
ons in Respondent™s defense. 
Larson testified that, by the time 
of this meeting, he had spo-
ken with Walsh about the latter™s
 complaint concerning Lee, as 
discussed further below.  As a result of that conversation, Lar-
son testified, ﬁI brought the subject to the attention of ken 
Judson and Betty Ploplys,ﬂ repor
ting that Lee had been, ﬁInter-
fering with an employee duri
ng his work period.ﬂ  Larson ac-knowledged that, as a manager, he
 possessed authority to disci-
pline employees, but explained th
at, ﬁGenerally we get in touch 
with Betty for more minor infractions.ﬂ   
Of course, as described in section IV, that would be the 
course followed when material
s manager Winkeler decided to 
issue a warning notice to Williams almost 3 months later.  Yet, 
Judson had become involved in the warning notice issued to 
Williams only because Ploplys had not been available to par-
ticipate in the meeting during which the warning notice was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498issued to Williams.  There is no evidence that Winkeler had 
sought him out in connection with
 the actual decision to issue a 
warning notice to Williams.  But, Larson testified that he had 

conferred with both Judson and Pl
oplys about whether or not to 
issue a warning notice to Lee. 
 At no point did Larson explain 
why he had chosen to confer about that decision with Judson, 
as well as with Ploplys.  More significantly, despite the ﬁchain 
of commandﬂ discussed in sect
ion IV at Respondent, Larson 
had not been Lee™s managerŠthat 
had been Errico.  Yet, it had 

been Larson, not Errico, who suppos
edly had participated in the 
decision to issue the warning notice to Lee.   
One may speculate that Judson™s involvement had been oc-
casioned because of Lee™s support for the Union.  Yet, infer-
ence can only be taken so far.  To reach that conclusion with 
regard to Larson™s decision to confer with Judson, as well as 
Ploplys, about the decision to 
issue a warning notice to Lee 
would be to exceed the bounds of inference and, instead, to 

supply a defense which Respondent has not advanced.  That is 
not allowed, inasmuch as an ﬁemployer alone is responsible for 
its conduct and it alone bears the burden of explaining the mo-
tivation for its actions.ﬂ  
Inland Steel Co.
, 257 NLRB 65, 
(1981).  As a result, unexplained is Larson™s reason for having 
chosen to confer with Judson, 
as well as Ploplys, about the 
decision to issue the warning notice to Lee and also, of course, 

Larson™s involvement in the decisi
on to issue a warning to Lee. 
According to Larson, during 
his meeting with Judson and 
Ploplys, ﬁI simply stated that 
one of my employees wanted to 
make a complaint,ﬂ and, ﬁThey d
ecided that they were going to 
give him a warning.ﬂ 
 Obviously, that account is at odds with 
the procedure followed in disciplining Williams almost 3 

months later and, also, with 
the general testimony of Respon-
dent™s witnesses about how warni
ng notices come to be issued 
to employees.  For, ordinarily it
 is the supervisor or manager 
who makes the decision, with th
e personnel department merely 
ascertaining if discipline is warranted, as opposed to making 
the actual decision with respect to the discipline to be imposed.  
Moreover, it should not escape notic
e that if that had been all 
that had been said in arriving at that decision, not only did 
Judson and Ploplys rely upon a vague and summary account of 
Lee™s offense, but also there 
was no basis for concluding that, 
at that time, either Judson or 
Ploplys had been aware of Lee™s 
wanderings in other departments,
 as described by Bahling and 
Hutchison. In addition to the confusion regarding who had made the ac-
tual decision to issue a warning notice to Lee, and to the further 

confusion concerning precisely how
 that decision had come to 
be made, Respondent™s defense suffers further confusion upon review of its witnesses™ account
s of the events, which had led 
to the decision to discipline Lee.  Three basic facts are not in 
dispute.  Walsh had complained to Supervisor Hall during the 
morning of February 9.  Hall
 then reported to Larson what 
Walsh had told her.  Finally, 
Larson then spoke with Walsh.  

Beyond that, Respondent™s ev
idence is not consistent. 
Larson did not describe with 
particularity his conversation 
with Hall.  He testified merely that she had talked with him 
about Walsh™s complaint and, as a result, ﬁIt was my under-
standing that [Walsh] was compla
ining about being bothered by 
Union sympathizers . . . .ﬂ  So far 
as it goes, that description is 
an accurate one, though it hardly is
 an adequate description of 
what Walsh had complained about.  That appears to be cor-
rected by Larson™s description of his ensuring conversation 
with Walsh.  But, as will be s
een, Larson™s account of that con-
versation does not altogether square with the one provided by 
Walsh, when the latter was calle
d as a witness for Respondent. 
Larson testified that, ﬁI asked [Walsh] if he wanted to make 
a complaint about that subject and offered him the opportu-
nity,ﬂ and Walsh ﬁdecided that, yes, he did want to make a 
complaint,ﬂ because, ﬁHe wanted the harassment or whatever 
you want to call it discontinued.
ﬂ  As to what had been meant 
by ﬁharassment,ﬂ Larson testified that Walsh had ﬁsaid that Dan 

Lee had talked to him during work period, kept him from his 
work.  He™d been bothered by union sympathizers outside the 
plant on his way to work and that he™d been bothered by people 
coming to his house on weekends or times when he was not at 
work.ﬂ  Thus, Larson™s account portrays talking to Walsh dur-
ing work, thereby keeping him from working by doing so, as 
the primary subject of Walsh™s complaint of ﬁharassment.ﬂ  
But, that was not Walsh™s de
scription of his complaint. 
Larson ﬁcame up and asked me about the situation and I said, 
yeah, I want to be left alone,ﬂ Walsh testified, explaining that 
he had said to Larson, ﬁWhat I to
ld Emma Hall, the supervisor.  
That I was stopped on the way coming to work 
and then I men-
tioned having been bothered at work on that Monday.ﬂ  (Em-
phais added.)  Thus, although Wa
lsh did tell Larson about the 
work-time solicitation of February
 5, his testimony about what 
he had said does not show that work-time interference had been 

the primary ﬁharassmentﬂ which he reported to Larson, as the 
latter attempted to portray it 
during his above-quoted descrip-
tion of his conversation with Walsh.  The distinction is not an 
insignificant one. Hall testified that she had told 
Larson, ﬁThat he had, Len had 
come to me and complained and it was a formal complaint and 
he was complaining that he was 
being bothered at work as well 
as not getting in to the parki
ng lot without being slowed down 
that morning.ﬂ  Yet, when she 
described what Walsh had said 
to her, before she had spoken with Larson, Hall advanced a 
description, which shows that Walsh™s reference to work inter-
ference had not necessarily be
en based principally upon what 
had occurred on Monday, February 5: 
 A.  Len Walsh.  Had come to me and told me that [Lee] was  
bothering him and I said, is this a complaint and he said, yes, 
this is a formal complaint that I™m putting against him. 
     .    .    .    . 
 Q.  And what did Mr. Walsh say to you? 
 A.  That he was tired of being bothered at home and that that 
particular morning he was slowed down getting in to the 
parking lot by people passing out papers and Dan Lee 
talking to him and keeping him from performing his pinning 

job. 
 Now, Lee had been one of the people who had been talking 
to employees as they attempted to enter the parking lot on Feb-
ruary 9.  So from Hall™s above-quoted more specific description 
of what Walsh had said to her that morning, it is unclear that 
Walsh had been complaining a
bout work interference that 
 CLINTON ELECTRONICS CORP 499morning, by trying to talk to employees while they were enter-
ing Respondent™s parking lot, or, 
alternatively, about a solicita-
tion on Monday, February 5.  Indeed, Hall never claimed that 

she had asked Walsh anything about what had occurred on 
February 5.  Nor did she testify that he had volunteered any 
description of what Lee supposedly
 had said to him on that day. 
The foregoing testimony by Larson and by Hall somewhat 
sets the table for Walsh™s test
imony concerning what had oc-
curred when he arrived for work on Friday, February 9.  He 
testified: 
 Friday at the end of that week I was coming to work and Mr. 

Lee and some other fellow that 
I had seen in the parking lot, 
or at the edge of the parking lot handing out flyers,stopped me 
as I was pulling in to the parking lot to ask me if I™d thought 
more about joining the Union.   Now, since I™d started work-
ing at [Respondent] I was told the policy is, punch in and be at 
your seat five minutes prior to 
your starting time.  Well, my 
car already had bad car trouble within the past week.  And the 

car was not acting up to my specifications. 
 I was driving a beater.  And I didn™t appreciate, one, being 

stopped from pulling into the parking lot in order to punch in 
and go to work and two, I had already made myself clear on 
two occasions that I wasn™t interested in whatever they were 

selling, the Union movement or whatever.  And I did not ap-
preciate being stopped as I was coming to work. 
 As a result, by the time that he had punched in that morning, 
Walsh was perturbed, according to his own account, not by any 
solicitation during the preceding 
Monday, but by the fact that 
on that occasion and on another 
occasion he had made clear 
that he would not support the Un
ion, but nevert
heless he was again being solicited to support it,
 in the process possibly caus-
ing his car to malfunction and po
ssibly being caused to report 
late for work. 
That was the message which he testified that he then con-
veyed to Supervisor Hall after punching in on February 9, al-

though he did also mention to her the preceding Monday™s 
solicitation:  ﬁI told her, 
look, I got bothered Monday and I 
figured maybe he got the message
 and would leave me alone.  
People been knocking on my door every day at home and now 
they™re going to interfere with me pulling in to the parking lot.  
Possibly making me late.ﬂ  After pointing out that Hall had 
been aware of his car problems, 
Walsh testified that ﬁshe knows 
I take my work seriously.  I don™t like punching in late to work.  
I usually show up early.ﬂ 
ﬁSo, that™s when I made a formal complaint,ﬂ testified 
Walsh.  As to what he had co
mplained about to Hall, Walsh 
testified: 
 I said that I was pulling in a
nd Dan Lee from maintenance and 
some other fellow, he was tall, had a beard, I™d seen him 
around the parking lot before handing out flyers, stepped in 
my way as I was pulling in to the parking lot and Dan asked 
me if I thought more about joining the Union and I said, look, 
I gotta get to work.  I rolled up my window and I proceeded 
and they got out of my way and I kept going. 
 I said, I have [u]nion experience.  I™ve worked in places and I 

know, this is out of line.  You don™t bother, you don™t keep 
people from coming to a job, 
you don™t interfere with them 
while they™re performing their job.  If you™re a friend of theirs 
and you can talk to them, you know, subtle manner, during a 
break, I don™t know if that™s quite legal, but it could be ac-
ceptable in some cases, but just to out and out interfere with 
someone coming to work or doing their work, I know flat out 
that™s wrong. 
 The singular telling thing about that
 recitation, in the context of 
the instant case, is that while Walsh alluded to having been 
ﬁbothered Monday,ﬂ and to in
terference ﬁwith them while 
they™re performing their job,ﬂ he never described to Hall any-
thing which had occurred on Monday, February 5, and his ac-
count cannot truly be said to have constituted a complaint about 
anything which had occurred on that day.  Nor did Walsh tes-
tify to having provided such a description to Hall when he testi-
fied regarding what he had asked her to do.  Rather, he testified 
only, 
 Well, first I asked her. . . I mentioned that they had, that peo-

ple had been coming or knocking on my door, bothering me 
at home.  I have an unlisted phone number.  How do they 
know where I live
, in the first place.  And she said she would 
ask about that. 
 And I just told her, look, I want to make a complaint about be-

ing harassed at work.  I didn™t think that the Company could 
do anything about getting harassed at home but this was start-
ing to interfere with my work, getting to work.  Being on 
time. 
 Again, while Walsh did mention ﬁbeing harassed at workﬂ and 
ﬁinterfere[nce] with my work,ﬂ it is plain from his recitation of 
his complaint that he was protesti
ng not being able to ﬁget[ ] to 
work.  Being on time,ﬂ not being interfered with while actually 
working, as would have been a complaint about the incident of 
Monday, February 5. 
If it cannot be said that Res
pondent™s officials had learned 
from Walsh on February 9, what
 had taken place on Monday, 
February 5, it is logical to inquire how they might have learned 
about Lee™s solicitation on the latter date.  The short answer is 
that, by February 9, Hall and 
Larson already had known that the 
solicitation had occurred.  On Monday, February 5, both of 

them knew that Lee had been in the department (yoke pinning) 
where he should not have been.  They had observed him talking 
to Walsh while the latter was supposed to be working.  They 
did nothing whatsoever to have Lee disciplined for interfering 
with Walsh™s workŠat least, not until they learned that the 
discussion had pertai
ned to the Union. 
Larson testified that, on February 5, ﬁI saw [Lee] having a 
conversation with one of my 
employees,ﬂ Wals
h, ﬁduring a work period, yes.  At [Walsh™s] 
work station.ﬂ  Hall also testi-
fied that, on February 5, she 
had observed Lee come into the 
yoke pinning department, talk to two of the employees working 
there and, then, engage in a conversation with Walsh.  Despite 
having perceived a seeming impr
opriety by Lee, however, ad-
mittedly neither official had said anything to Lee about his 

presence in the yoke pinning department, not about his conver-
sation with employees working there.  In contrast to what 
Hutchison and Bahling would do upon observing Williams 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500taking an excessive morning break on April 29, as described in 
section IV, there is no evidence that either Hall or Larson had 
said anything before February 9, to Supervisor Long nor to 
Manager Errico about Lee™s conv
ersations on February 5 in the 
yoke pinning department with
 employees working there. 
ﬁI normally do not make a big de
al about it if someone stops and says hello to someone, as I 
did not in this case,ﬂ Larson 
tried to explain.  But, he estim
ated that Lee™s conversation with 
Walsh had lasted, ﬁPerhaps ten minutes.  Perhaps a little 
longer.ﬂ  Hall estimated that L
ee had spoken with the two other 
employees for ﬁmaybe, I™ll say five minutesﬂ or, even, 

ﬁlonger,ﬂ and, then, that Lee had 
talked to Walsh ﬁmaybe three 
minutes, four minutes.ﬂ  Surely conversations of such length 
can hardly be characterized merely as ﬁsay[ing] hello to some-
one[.]ﬂ 
To be sure, there is no evidence that any official of Respon-
dent had known until Friday, February 9, that Lee had been 
soliciting Walsh™s support for the Union during the February 5 
conversation.  Even so, the operative question is whether Re-
spondent™s officials had been concerned about the ﬁsolicitationﬂ 
aspect of that Monday conversat
ion or, instead, about the ﬁUn-
ionﬂ aspect of it.  For, despit
e the existence of Respondent™s no-
solicitation rule, the record discloses significant credible evi-

dence that solicitationsŠfor spor
ts and other pools, for school-
related events such as Market 
Days and for Girl and Boy Scout 
salesŠoccurred with significa
nt regularity at Respondent™s 
facility.  It further shows that some employees had participated 

in such activities during work time 
and, in fact, that supervisory 
personnel had participated in such activities on occasions when 

employees involved were 
supposed to be working. 
Beyond that, as quoted above, neither Long nor LarsonŠthe 
only two officials who tried to 
explain Respondent™s motivation 
for having issued the warning notice to LeeŠever truly did 

claim that Respondent™s officials had acted on February 9 be-
cause of a sudden disclosure that
 day that Lee had been solicit-
ing Walsh in the yoke pinning department on February 5.  In-

stead, as quoted above, they testified that Lee had been issued a 
warning notice, because of a ﬁcomplaintﬂ by Walsh.  Yet, as the 
latter™s above-quoted testimon
y shows, on February 9 Walsh 
had not been protesting anything that had taken place on Febru-

ary 5.  His complaints were ab
out being solicited at his home 
and about being delayed getting 
into Respondent™s parking lot 
on February 9.   
True, Walsh did mention having talked to Lee on February 5 
and he also mentioned interference with his work.  Even so, the 
former appeared more directed to his prior communications to 
Lee and other union supporters that he did not want to support 
the Union.  And his comments a
bout work interference were so 
general and ambiguous that it cannot be said with any certainty 
that he was complaining about any work interference other than 
the possibility that the parking lot encounter would interfere 
with his being able to start work on February 9.  Viewed as an 
objective matter, it cannot be concluded that anything which he 
said on February 9 to Hall and, then, Larson would have en-
abled an employer to understand that Walsh™s work had been 
interfered with on February 5 by
 the solicitations of Lee on that 
day.  The remarks by Walsh were 
simply too general and, so far 
as the evidence discloses, Res
pondent™s officials made no effort 
that day to obtain from Walsh a specific description of what 
had occurred on the preceding Monday. 
In contrast to the seemingly credible appearance and testi-
mony of Winkeler, Hutchison, 
and Bahling in connection with 
the warning notice issued to Williams on April 30, Larson and 

Long gave testimony about Lee™s warning notice which was 
sometimes internally contradict
ory, other times uncorroborated 
and, in a few instances, at odds 
with objective considerations.  

As they testified, it was my impression that Larson and Long 
were not being candid. 
 I do not credit them. 
Of course, as pointed out in section I, neither did Lee appear 
to be testifying candidly.  His 
explanation for even being in the 
yoke pinning department on Februa
ry 5 is contradicted by the 
undisputed evidence about the work, which had been assigned 
to him at that time.  His descri
ption of the work which he pur-
portedly had been performing th
ere, greasing a conveyor, is 
contradicted by the uncontested evidence that conveyor greas-
ing could not be accomplished while that department was oper-
ating, nor could it be accomplished in so short a period and in 
the manner which Lee described.  Still, as set forth in section I, 
the ultimate issue here is Respondent™s actual motivation for 
issuing a first written warning notice to Lee, not Lee™s charac-

ter, except to the extent that his character for veracity affects 
the reliability of his testimony.  However, Lee™s testimony is 
not necessary to conclude that Respondent had been unlawfully 
motivated in issuing that warning notice to him. 
Respondent concedes that Lee had been a supporter of the 
Union.  Respondent further admits that it had known of his 
support at the time that it issued the warning notice to him.  
That is one objective indicium of unlawful motivation.  
Con-cepts & Designs
, 318 NLRB 948, 952-953 (1995), enfd., 101 
F.3d 1243 (8th Cir. 1996), and cases cited therein.  At that time, 
the Union™s campaign was in progress at Respondent.  When he 

received the warning notice, Lee attempted to deny having 
engaged in any misconduct.  But,
 Respondent™s officials were 
unwilling to listen to his denials and, further, were unwilling to 
even identify the employee who 
had complained about Lee.  
Thus, Lee was unable to present a defense and, in any event, 

Respondent™s officials were unwilling to listen to any that he 
did present.  Those are addition
al objective indicia of unlawful 
motivation.  For they show ﬁthat Respondent was not truly 

interested in whether misconduct had actually occurredﬂ on 
February 5, 
Handicabs, Inc., supra, 318 NLRB at 897.  More-over, the very vagueness of Walsh
™s February 9 references to 
earlier comments to him by Lee about supporting the Union, 
and the lack of any evidence th
at any of Respondent™s officials 
had made an effort to find out in greater detail about the cir-cumstances of Lee™s comments to Walsh about the Union, are a 
further objective indication of un
lawful motivation, since they 
demonstrate that Respondent ﬁdid not engage in any independ-
ent investigation ofﬂ Walsh™s remarks, but ﬁrelied solely on 
[Walsh™s] complaint.ﬂ  Handicabs, Inc. v. NLRB
, 95 F.3d 681, 685 (8th Cir. 1996), petition for certiorari pending. 
In the face of the foregoing evidence, which establishes 
unlawful motivation for Respondent™s decision to issue a first 

written warning notice to Lee, the evidence presented by Re-
spondent as to motivation was not credible.  In consequence, 
Respondent has failed to satisfy its burden of going forward 
 CLINTON ELECTRONICS CORP 501with evidence showing that, 
absent his union activities, Lee 
would have been issued a first written warning notice on Feb-
ruary 12.  Furthermore, in the circumstances, the very fact that 
Respondent has advanced a defens
e, which is not credible, is 
additional evidence of its unlawful motivation.  To be sure, 
aside from Prock™s threat of job loss and Krueger™s interroga-
tion of Williams, there is no independent evidence that Re-
spondent harbored animus towa
rd Lee for supporting the Un-
ion.  Still, ﬁ[e]ven without direct evidence, the Board may infer 

animus from all the circumstances.ﬂ  (Citations omitted.)  
Elec-
tronic Data Systems, 305 NLRB 219, 219 (1991).  Respondent may not have harbored the most virulent animus possible to-
ward Lee for supporting the Union.  Nonetheless, to conclude 
that animus exists, it is not esse
ntial to show that an employer 
harbors the most extreme animus possible.  As pointed out in 
another, but not totally unrelated
, context, ﬁa piece of fruit may 
well be bruised without being rotten to the core.ﬂ  
Cooper v. Federal Reserve Bank of Richmond
, 467 U.S. 867, 880 (1984). 
What appears to have occurred with respect to Lee is that, 
upon hearing Walsh™s complaints about home solicitation and 
being delayed at the parking lo
t entrance, Respondent™s offi-
cials seized upon Walsh™s reference to the February 5 solicita-
tion and used it as a spring board to aid Walsh, and possibly 
also to ensure his continued opposition to the Union, by issuing 
a warning notice to Lee, thereby demonstrating to Walsh that 
Respondent was willing to help him, by acting on his com-
plaints, and possibly also to so
mewhat cool Lee™s activism.  
However, Respondent™s official
s had known on February 5 that 
Lee had been talking with Walsh during the latter™s work time, 
but had done nothing about what 
they had observed.  Solicita-
tions were not uncommonly conduc
ted at Respondent™s facility 
during working time.  Seizing upon a ﬁcolorfully valid reasonﬂ 
which could ﬁostensibly justifyﬂ disciplining Lee, 
United States 
Rubber Co. v. NLRB
, 384 F.2d 660, 662Œ663 (5th Cir. 1967); 
see also, 
Red Ball Motor Freight, Inc.
, 253 NLRB 871, 872 
(1980), enfd., 660 F.2d 626 (5th Cir. 1981), cert. denied, 456 
U.S. 997 (1982), after having ignored that conduct for most of 
that work week, tends to show
 that Respondent™s motivation 
had been unlawful. 
As to the conduct about which Walsh did complain on Feb-
ruary 9, there is no contention, nor evidence to support a con-
tention, that the parking lot entrance solicitation had been so 
conducted as to deprive Lee and other handbillers of the Act™s 
protection on February 9.  ﬁIt is
 well established that an em-
ployer cannot legally interfere with a union™s solicitation of 

employees when it takes place on a public street and does not 
obstruct the ingress or egress from
 the Employer™s premises.ﬂ  
First National Bank of Pueblo
, 240 NLRB 184, 184 (1979).  
Although Walsh™s entrance to Respondent™s parking lot may 
have been delayed by the union solicitors, Walsh admitted that 
they stepped aside when he, in effect, asked them to do so.  
There is no contention, nor evidence that Lee and those with 
him actually obstructed ingress to
 the parking lot in a manner, 
which deprived their activity of the Act™s protection. 
While being solicited at one™
s home may be distasteful to 
some employees, such contacts, of necessity, are contemplated 
by the Board™s rule in 
Excelsior Underwear
, 156 NLRB 1236 
(1966).  That rule promotes ﬁfair and free choice of bargaining 
representativesﬂ by, inter alia
, ﬁallowing unions the right of 
access to employees that management already possesses.ﬂ  
NLRB v. Wyman-Gordon Company
, 394 U.S. 759, 767 (1969).  
So, it follows that home solicitation is not an activity, which is 
unprotected by the Act.  And, as
 above, there is neither conten-
tion nor evidence that home so
licitation had been conducted 
here by Lee and the Union™s other supporters in a manner 
which exceeded the Act™s protection. 
Therefore, in the totality of the circumstances, I conclude 
that a preponderance of the cred
ible evidence establishes that 
Respondent™s actual motivation fo
r issuing a first written warn-ing notice to Lee had been rooted
 in his support for, and activ-
ity on behalf of, the Union.  In
 consequence, issuance of that 
warning notice to Lee violated Sections 8(a)(3) and (1) of the 
Act and, also, constituted selective and disparate enforcement 
of a valid no-solicitation rule which independently violated 
Section 8(a)(1) of the Act. 
CONCLUSIONS OF LAW 
Clinton Electronics Corporation has committed unfair labor 
practices affecting commerce by issuing a first written warning 
notice to Dan Lee because of his support for, and activities on 
behalf of, United Steelworkers of America, AFLŒCIOŒCLC, in 
violation of Sections 8(a)(3) an
d (1) of the Act, and by selec-
tively and disparately enforcing a no-solicitation rule against 
union solicitations, by threaten
ing job loss if employees se-
lected the above-named labor organization as their collective-
bargaining agent, and by coercively interrogating an employee 
about her union activities
, in violation of Section 8(a)(1) of the 
Act.  However, it ha
s not violated the Act in any other manner 
alleged in the complaints. 
REMEDY Having concluded that Clinton Electronics Corporation has 
engaged in unfair labor practices, I shall recommend that it be 
ordered to cease and desist there
from and, further, that it be 
ordered to take certain affirmative action to effectuate the poli-
cies of the Act.  With respect to the latter, there has been some 
indication that warning notices are expunged from its files after 
a year, if an employee commits no additional violations of 
company rules.  Thus, the unlawfully motivated warning notice 
to Dan Lee may already have be
en expunged.  Nonetheless, to 
ensure that expunction is acco
mplished, Clinton Electronics 
Corporation shall be ordered, to the extent that it has not al-
ready done so, see, e.g., 
Colorflo Decorator Products
, 228 
NLRB 408, 420 (1977), enfd. mem., 582 F.2d 1289 (9th Cir. 
1978), to remove from its files, within 14 days from the date of 
this Order, the first written warning notice, and any reference to 
the first written warning notice, da
ted February 9, and issued to 
Dan Lee on February 12, 1996.  It shall notify Lee, within 3 
days after doing so, or within 17 
days of the date of this Order 
if the warning notice and all references to it have already been 
removed from its files, that this has been done and that that the 
first written warning notice shall 
not be used against him in any 
way. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502Upon the foregoing findings of act and conclusions of law, 
and upon the entire record and pursuant to Section 10(c) of the 
Act, I hereby issue the following recommended 
18 ORDER Clinton Electronics Corporation, Loves Park, Illinois, its of-
ficers, agents, successors and assigns, shall 
1.  Cease and desist from: 
(a) Selectively and disparately enforcing its valid no-
solicitation rule by applying it against solicitations on behalf of 

the United Steelworkers of America, AFLŒCIOŒCLC, or by 
any other labor organization, wh
ile disregarding other types of 
solicitations; threatening employ
ees with loss of jobs should 
they choose to become represented by that union, or by any 
other labor organization; and, coercively interrogating employ-
ees concerning their activities on
 behalf of that union or any 
other labor organization. 
(b) Issuing a first written warning notice to, or otherwise dis-
criminating against, Dan Lee, 
or any other employee, because 
of support for and activity on behalf of the above-named union 
or on behalf of any other labor organization. 
(c) In any like or related mann
er, interfering with, restrain-
ing, or coercing employees in th
e exercise of rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act: 
(a) To the extent that it has not already done so, within 14 
days from the date of this Order, remove from its files the first 
written warning notice dated February 9, and issued on Febru-
ary 12, 1996, to Dan Lee, and all 
references to it, and within 3 
days thereafter, or within 17 days
 from the date of this Order if 
the notice and all references to 
it have already been removed, 
notify Lee in writing that this has been done and that the warn-
ing notice shall not be used against him in any way. 
(b) Within 14 days after service by the Region, post at its 
Loves Park, Illinois place of business copies of the attached 
notice marked ﬁAppendix.ﬂ
19  Copies of the notice, on forms 
provided by the Regional Direct
or for Region 33, after being signed by its duly authorized re
presentative shall be posted by 
Clinton Electronics Corporation and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  
Reasonable steps shall be taken by it to ensure that the notices 
                                                          
 18 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
shall be taken by it to ensure that the notices are not altered, 
defaced or covered by any other material.  In the event that, 
during the pendency of these proceedings, Clinton Electronics 
Corporation has gone out of business, or closed the Loves Park facility involved in these proceedings, it shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees employed by it at any time since 
August 26, 1995. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to steps that it has 
taken to comply. 
IT IS FURTHER ORDERED that the complaints be, and 
they hereby are, dismissed insofa
r as they allege violations of 
the Act not found herein. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 After a trial at which all parties had an opportunity to present 

evidence, the National Labor Relations Board has found that 
we violated the National Labor Re
lations Act and we have been 
ordered to post this Notice. 
 The National Labor Relations Act gives all employees the fol-
lowing rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT coercively interrogate you concerning your 
activities on behalf of United Steelworkers of America, AFLŒ
CIOŒCLC, or on behalf of any other union. 
WE WILL NOT threaten you with loss of jobs should you 
select the above-named union or any other union to be collec-
tive-bargaining agent. 
WE WILL NOT selectively and disparately enforce our valid 
no-solicitation rule by enforcing it against solicitation of behalf 
of the above-named union, or any other, while allowing other 
types of solicitation to be conducted. 
WE WILL NOT in any lie or related manner, interfere with, 
restrain, or coerce you in the exercise of your rights protected 
by the National Labor Relations Act.  
 CLINTON ELECTRONICS CORPORATION 
  